Exhibit 10.2


Execution Version





































--------------------------------------------------------------------------------

R1 RCM INC.

$110,000,000

Subordinated Notes due May 8, 2026


SUBORDINATED NOTE PURCHASE AGREEMENT


Dated May 8, 2018

--------------------------------------------------------------------------------



W/3110357v8



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section 1.
 
AUTHORIZATION OF NOTES; INTEREST RATE
1
 
Section 1.1.
Authorization of Notes
1
 
Section 1.2.
Interest
1
 
Section 1.3.
Subordination
3
Section 2.
 
SALE AND PURCHASE OF NOTES
3
 
Section 2.1.
Purchase of Note
4
 
Section 2.2.
Guarantee
4
Section 3.
 
CLOSING
4
Section 4.
 
CONDITIONS TO CLOSING
4
 
Section 4.1.
Closing Date Acquisition
5
 
Section 4.2.
First Lien Facilities
5
 
Section 4.3.
Closing Documents
5
 
Section 4.4.
Fees and Expenses
5
Section 5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5
 
Section 5.1.
Existence, Qualification and Power; Compliance with Laws
6
 
Section 5.2.
Authorization; No Contravention
6
 
Section 5.3.
Governmental Authorization; Other Consents
6
 
Section 5.4.
Binding Effect
7
 
Section 5.5.
Financial Statements; No Material Adverse Effect; No Default
7
 
Section 5.6.
Litigation
7
 
Section 5.7.
Ownership of Property; Liens
8
 
Section 5.8.
Environmental Compliance
8
 
Section 5.9.
Taxes
9
 
Section 5.10.
Compliance with ERISA
9
 
Section 5.11.
Subsidiaries; Stock and Stock Equivalents
10
 
Section 5.12.
Margin Regulations; Investment Company Act
10
 
Section 5.13.
Disclosure.
10
 
Section 5.14.
Intellectual Property; Licenses, Etc
11
 
Section 5.15.
Solvency
11
 
Section 5.16.
[Reserved].
11
 
Section 5.17.
[Reserved].
11



-i-

--------------------------------------------------------------------------------




 
Section 5.18.
Sanctions; Anti-Corruption Laws; PATRIOT Act; Anti-Terrorism Laws; Anti-Money
Laundering
11
 
Section 5.19.
[Reserved]
12
 
Section 5.20.
[Reserved]
12
 
Section 5.21.
Labor Matters
12
 
Section 5.22.
Compliance with Health Care Laws
12
 
Section 5.23.
HIPAA Compliance
14
 
Section 5.24.
Medicare and Medicaid
14
 
Section 5.25.
No Agency Relationship
14
 
Section 5.26.
EEA Financial Institutions
14
Section 6.
 
REPRESENTATIONS OF THE PURCHASERS
14
 
Section 6.1.
Representations of the Purchasers
14
Section 7.
 
[RESERVED]
16
Section 8.
 
PAYMENT AND REDEMPTION OF THE NOTES
16
 
Section 8.1.
Maturity
16
 
Section 8.2.
Optional Redemption
16
 
Section 8.3.
Allocation of Partial Redemptions
17
 
Section 8.4.
Maturity; Surrender, Etc
17
 
Section 8.5.
Change of Control
17
 
Section 8.6.
AHYDO
18
Section 9.
 
AFFIRMATIVE COVENANTS
19
 
Section 9.1.
Financial Statements
19
 
Section 9.2.
Certificates; Other Information
20
 
Section 9.3.
Notices
21
 
Section 9.4.
Maintenance of Existence
23
 
Section 9.5.
Maintenance of Properties
23
 
Section 9.6.
Maintenance of Insurance
23
 
Section 9.7.
Compliance with Laws
23
 
Section 9.8.
Books and Records
24
 
Section 9.9.
[Reserved]
24
 
Section 9.10.
Covenant to Guarantee Obligations
24
 
Section 9.11.
Use of Proceeds
25
 
Section 9.12.
[Reserved]
25
 
Section 9.13.
Payment of Taxes
25
 
Section 9.14.
Compliance with Anti-Corruption Laws and Sanctions
25
 
Section 9.15.
Environmental Matters
25



-ii-

--------------------------------------------------------------------------------




 
Section 9.16.
[Reserved]
26
 
Section 9.17.
Annual Holder Calls
26
 
Section 9.18.
Ratings
26
Section 10.
 
NEGATIVE COVENANTS
26
 
Section 10.1.
Limitation on Liens
26
 
Section 10.2.
[Reserved]
30
 
Section 10.3.
[Reserved]
30
 
Section 10.4.
Fundamental Changes
30
 
Section 10.5.
[Reserved]
31
 
Section 10.6.
Restricted Payments
31
 
Section 10.7.
[Reserved]
32
 
Section 10.8.
[Reserved]
32
 
Section 10.9.
[Reserved]
33
 
Section 10.10.
[Reserved]
33
 
Section 10.11.
[Reserved]
33
 
Section 10.12.
[Reserved]
33
 
Section 10.13.
[Reserved]
33
 
Section 10.14.
Fiscal Year
33
 
Section 10.15.
Changes in Accounting
33
 
Section 10.16.
Sanctions and Anti-Corruption Laws
33
Section 11.
 
EVENTS OF DEFAULT
33
Section 12.
 
REMEDIES ON DEFAULT, ETC.
36
 
Section 12.1.
Acceleration
36
 
Section 12.2.
Other Remedies
37
 
Section 12.3.
Rescission
37
 
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
37
Section 13.
 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
38
 
Section 13.1.
Registration of Notes
38
 
Section 13.2.
Transfer and Exchange of Notes
38
 
Section 13.3.
Replacement of Notes
39
Section 14.
 
PAYMENTS ON NOTES
39
 
Section 14.1.
Place of Payment
39
 
Section 14.2.
Payment by Wire Transfer
39
Section 15.
 
EXPENSES, ETC.
40
 
Section 15.1.
Transaction Expenses
40



-iii-

--------------------------------------------------------------------------------




 
Section 15.2.
Indemnity
40
 
Section 15.3.
Certain Taxes
42
 
Section 15.4.
Survival
42
Section 16.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
42
Section 17.
 
AMENDMENT AND WAIVER
42
 
Section 17.1.
Requirements
42
 
Section 17.2.
Solicitation of Holders of Notes
43
 
Section 17.3.
Binding Effect, Etc
43
 
Section 17.4.
Notes Held by Company, Etc.
43
Section 18.
 
NOTICES
44
Section 19.
 
[RESERVED]
44
Section 20.
 
CONFIDENTIAL INFORMATION
44
Section 21.
 
SUBSTITUTION OF PURCHASER
45
Section 22.
 
MISCELLANEOUS
46
 
Section 22.1.
Successors and Assigns
46
 
Section 22.2.
Accounting Terms
46
 
Section 22.3.
Severability
47
 
Section 22.4.
Construction, Etc.
47
 
Section 22.5.
Counterpart
48
 
Section 22.6.
Governing Law
48
 
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
48
SCHEDULE A - Defined Terms
SCHEDULE 1 - Form of Subordinated Note due May 8, 2026
SCHEDULE 2 - Form of Subsidiary Guaranty
SCHEDULE 5.6 - Litigation
SCHEDULE 5.11 - Subsidiaries and Stock and Stock Equivalents
SCHEDULE 10.1(b) - Existing Liens
PURCHASER SCHEDULE - Information Relating to Purchasers
EXHIBIT 9.2(b) - Form of Compliance Certificate







-iv-

--------------------------------------------------------------------------------





R1 RCM INC.
401 North Michigan Avenue, Suite 2700
Chicago, Illinois 60611
Subordinated Notes due May 8, 2026
May 8, 2018
TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
R1 RCM INC., a Delaware corporation, agrees with each of the Purchasers as
follows:

Section 1.    AUTHORIZATION OF NOTES; INTEREST RATE.

Section 1.1.    Authorization of Notes. The Company has authorized or will
authorize the issue and sale of $110,000,000 aggregate principal amount of its
Subordinated Notes due May 8, 2026 (the “Notes”). The Notes shall be
substantially in the form set out in Schedule 1. Certain capitalized and other
terms used in this Agreement are defined in Schedule A and, for purposes of this
Agreement, the rules of construction set forth in Section 22.2 and Section 22.4
shall govern.

Section 1.2.    Interest.
(a)    Subject to subsections 1.2(e) and 1.2(f), each Note shall bear interest
on the outstanding principal amount thereof from the date when made at a rate
per annum equal to the Interest Rate. Interest will be payable quarterly in cash
on the applicable Interest Payment Date; provided, that (i) for any one or more
Fiscal Quarters ending on or prior to the first anniversary of the Closing Date,
at the election of the Company (as evidenced by a written authorization of the
board of directors of the Company and other than if a Default or Event of
Default has occurred and is continuing), 75% (or such lesser percentage as the
Company may elect) of each applicable interest payment will be payable in kind
(with such payment being capitalized to principal on the last day of each
applicable Fiscal Quarter) and 25% (or such applicable greater percentage to the
extent the Company elects to pay less than 75% in kind) of each such interest
payment will be payable quarterly in cash; (ii) for any one or more Fiscal
Quarters ending after the first anniversary of the Closing Date and on or prior
to the second anniversary of the Closing Date, at the election of the Company
(as evidenced by a written authorization of the board of directors of the
Company and other than if a Default or Event of Default has occurred and is
continuing), 50% (or such lesser percentage as the Company may elect) of each
applicable interest payment will be payable in kind (with such payment being
capitalized to principal on the last day of each applicable Fiscal Quarter) and
50% (or such applicable greater percentage to the extent the Company elects to
pay less than 50% in




--------------------------------------------------------------------------------




kind) of each such interest payment will be payable quarterly in cash; and (iii)
for any one or more subsequent Fiscal Quarters, at the election of the Company
(as evidenced by a written authorization of the board of directors of the
Company and other than if a Default or Event of Default has occurred and is
continuing), 25% (or such lesser percentage as the Company may elect) of each
applicable interest payment will be payable in kind (with such payment being
capitalized to principal on the last day of each applicable Fiscal Quarter) and
75% (or such applicable greater percentage to the extent the Company elects to
pay less than 25% in kind) of each such interest payment will be payable
quarterly in cash (each such payment in kind capitalized to principal pursuant
to this Section 1.2(a), a “Principal Increase”). Principal Increases shall be
considered principal of the Notes for all purposes, including without
limitation, calculation of interest on subsequent Interest Payment Dates.
Notwithstanding the foregoing, if on any Interest Payment Date the payment of
cash interest is prohibited by the Subordination Agreement, the Company shall be
deemed to have elected to pay in kind the entirety of such interest payment on
such Interest Payment Date.
(b)    Subject to Section 1.2(a) above and in accordance with the terms hereof,
interest on each Note shall be paid in arrears on each Interest Payment Date and
on the Maturity Date. Accrued interest shall also be paid in cash on the date of
any redemption or repurchase of the Notes.
(c)    All computations of fees and interest payable under this Agreement shall
be made on the basis of a 360-day year consisting of twelve 30-day months and
actual days elapsed. Interest and fees shall accrue during each period during
which interest or such fees are computed from and including the first day
thereof to but excluding the last day thereof.
(d)    If any Interest Payment Date, any redemption date or the Maturity Date in
respect of any Note is not a Business Day, then payment of principal, premium,
if any, or interest shall be made on the next Business Day with the same force
and effect as if made on the nominal date such payment was due, and no interest
shall accrue for the period after such nominal date to the date of such payment
on the next Business Day.
(e)    Following the occurrence and during the continuance of an Event of
Default under Sections 11(a) and (f), only overdue amounts shall automatically
bear interest at the Default Rate and all interest shall be payable on demand of
the applicable Purchaser.
(f)    Anything herein to the contrary notwithstanding, the obligations of the
Company hereunder shall be subject to the limitation that payments of interest
shall not be required for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Purchaser would be contrary to the provisions of any
law applicable to such Purchaser limiting the highest rate of interest which may
be lawfully contracted for, charged or received by such Purchaser, and in such
event the Company shall pay such Purchaser interest at the highest rate
permitted by applicable law (“Maximum Lawful Rate”);


-2-

--------------------------------------------------------------------------------




provided, however, that if at any time thereafter the rate of interest payable
hereunder is less than the Maximum Lawful Rate, the Company shall continue to
pay interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Purchasers is equal to the total interest that would
have been received had the interest payable hereunder been (but for the
operation of this Section 1.2(f)) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.
(g)    The Company and the Purchasers agree (i) that the Notes are intended to
be treated as debt for U.S. federal income tax purposes, (ii) that the Notes are
issued with original issue discount, (iii) that the Notes are not governed by
the rules set out in Treasury Regulations Section 1.1275-4, and (iv) not to file
any tax return, report or declaration inconsistent with this Section 1.2(g). The
inclusion of this Section 1.2(g) is not an admission by any Purchaser that it is
subject to United States taxation.
(h)    As used herein, “Interest Payment Date” means March 31st, June 30th,
September 30th and December 31st of each year.
(i)    As used herein, “Interest Rate” means 14.0% per annum, increasing by 1.0%
per annum on the third anniversary of the Closing Date and by an additional 1.0%
per annum on each subsequent anniversary of the Closing Date until the Notes are
repaid in full.
(j)    As used herein, “Default Rate” means that rate of interest per annum that
is equal to 2.0% per annum above the rate of interest on the Notes that would
otherwise be in effect.

Section 1.3.    Subordination. The Notes and the rights and obligations
evidenced thereby are subordinate in the manner and to the extent set forth in
that certain Subordination Agreement (as amended, supplemented or otherwise
modified from time to time, the “Subordination Agreement”), dated as of May 8,
2018, among the Purchasers, R1 RCM Inc., Bank of America, N.A., and the other
parties thereto, to the Senior Obligations (as defined therein); and each holder
of a Note, by its acceptance thereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement. Immediately following the termination
of any Payment Blockage Period (as defined in the Subordination Agreement),
payments by the Company of principal, cash interest and other cash amounts in
respect of the Notes and this Agreement shall be resumed and, in the case of any
missed payments, shall be paid in full.





Section 2.    SALE AND PURCHASE OF NOTES.


-3-

--------------------------------------------------------------------------------





Section 2.1.    Purchase of Note. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, on the Closing Date and as provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in the Purchaser Schedule at the purchase price of 98.00% of the principal
amount thereof; provided that, notwithstanding the foregoing, the Company and
each Purchaser agree that the Notes shall for all purposes be treated as
outstanding in the stated principal balance thereof, subject to Principal
Increases and principal repayments made by the Company. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

Section 2.2.    Guarantee. Subject to the Subordination Agreement, the payment
by the Company of all amounts due with respect to the Notes and the performance
by the Company of its obligations under this Agreement will be absolutely and
unconditionally guaranteed by the Initial Subsidiary Guarantors and any other
Subsidiary that delivers a guaranty pursuant to Section 9.10 (collectively, the
“Subsidiary Guarantors”), pursuant to a Subsidiary Guaranty substantially in the
form of Schedule 2 (the “Subsidiary Guaranty”).





Section 3.    CLOSING.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Kirkland and Ellis LLP, 601 Lexington Ave, New York, New York
10022, on May 8, 2018 (the “Closing Date”); provided, however, that the Closing
Date may be moved to such other Business Day as may be agreed upon by the
Company and the Purchasers. On the Closing Date, the Company will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the Closing Date and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company previously identified to the Purchasers in
writing.





Section 4.    CONDITIONS TO CLOSING.


-4-

--------------------------------------------------------------------------------




Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser on the Closing Date is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or on the Closing Date, of the following conditions:

Section 4.1.    Closing Date Acquisition. The Closing Date Acquisition shall
have been, or shall concurrently with the issuance of the Notes be, consummated
in accordance with the terms of the Acquisition Agreement (as amended, revised,
supplemented, modified or waived).

Section 4.2.    First Lien Facilities. Definitive documentation in respect of
the First Lien Facilities on the terms and conditions set forth in Annex II of
that certain Commitment Letter, dated as of February 23, 2018, by and among Bank
of America, N.A., Merrill Lynch, Pierce, Fenner & Incorporated, Ares Capital
Management LLC, on behalf of one or more funds and accounts managed directly or
indirectly by Ares Capital Management LLC, and the Company (without giving
effect to any amendment, waiver or other modification or consent that is
materially adverse to the Purchasers (in their capacity as such) unless
consented to by the Purchasers (such consent not to be unreasonably withheld,
conditioned or delayed)) shall have been executed and the Company shall have
received the proceeds of $270 million in aggregate principal amount of term
loans thereunder (as such amount may be increased due to the financing of flex
original issue discount or reduced due to reduction in purchase price under the
Acquisition Agreement (it being agreed that any such reduction in purchase price
shall be applied pro rata to the term loans under the First Lien Facilities and
the Notes)).

Section 4.3.    Closing Documents. The Purchasers shall have received (a)
customary opinions of counsel to the Company and the Subsidiary Guarantors,
customary evidence of authority, customary officer’s certificates and good
standing certificates (to the extent applicable) in the respective jurisdictions
of organization of the Company and the Subsidiary Guarantors and (b) customary
Uniform Commercial Code lien searches with respect to the Company and Subsidiary
Guarantors in their respective jurisdictions of organization.

Section 4.4.    Fees and Expenses. All fees due and payable to the Purchasers
shall have been paid, and all expenses to be paid or reimbursed to the
Purchasers that have been invoiced at least three Business Days prior to the
Closing Date shall have been paid.





Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company and the Subsidiary Guarantors, jointly and severally, represent and
warrant to each Purchaser that the following are, and after giving effect to the
Transaction will be, true,


-5-

--------------------------------------------------------------------------------




correct and complete on the Closing Date, as of the Closing Date (or, if any
such representations and warranties expressly relate to an earlier date, then as
of such earlier date):

Section 5.1.    Existence, Qualification and Power; Compliance with Laws. Each
Obligor and each Restricted Subsidiary thereof (a) is a Person duly
incorporated, organized or formed, and validly existing and, where applicable,
in good standing under the Requirements of Law of the jurisdiction of its
incorporation or organization, except, in the case of any Non-Obligor, where the
failure of such Restricted Subsidiaries to be in good standing would not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Note Documents to
which it is a party, (c) is duly qualified and, where applicable, in good
standing under the Requirements of Law of each jurisdiction where its ownership,
lease or operation of Properties or the conduct of its business requires such
qualification, (d) is in compliance with all Requirements of Law, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (b)(i), (c), (d) or (e), to
the extent that failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.2.    Authorization; No Contravention. The execution, delivery and
performance by each Obligor of each Note Document to which such Person is a
party, and the consummation of the Transaction (a) are within such Obligor’s
corporate or other powers, (b) have been duly authorized by all necessary
corporate, limited liability company or other organizational action and (c) do
not and will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than under the Note Documents and other
than Liens permitted under Section 10.1), (iii) violate or require any payment
to be made under any Contractual Obligation to which such Person is a party or
affecting such Person or the Properties of such Person or any of its Restricted
Subsidiaries, or (iv) violate any material Requirement of Law; except, with
respect to any conflict, breach, contravention or payment (but not creation of
Liens) referred to in clause (b), to the extent that such conflict, breach,
contravention or payment would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 5.3.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Obligor of this Agreement or any other Note Document, or for the
consummation of the Transaction, or (b) the exercise by any Purchaser or holder
of its rights under the Note Documents, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained,


-6-

--------------------------------------------------------------------------------




taken, given or made and are in full force and effect, (ii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not, individually or in the aggregate,
reasonably be expected to (A) have a Material Adverse Effect or (B) be
materially adverse to the interest of the Purchasers and the holders and (iii)
approvals, consents, exemptions, authorization or other actions, notices or
filings under securities laws.

Section 5.4.    Binding Effect. This Agreement and each other Note Document has
been duly executed and delivered by each Obligor that is party thereto. This
Agreement and each other Note Document constitutes a legal, valid and binding
obligation of such Obligor, enforceable against each Obligor that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

Section 5.5.    Financial Statements; No Material Adverse Effect; No Default.
(a)    The Historical Financial Statements fairly present in all material
respects the financial condition of the Company and its Restricted Subsidiaries
and of Intermedix Corporation and its consolidated Subsidiaries, as applicable,
as of the dates thereof and its results of operations for the period covered
thereby in accordance with GAAP (except with respect to the absence of footnote
disclosures) consistently applied throughout the periods covered thereby, except
as otherwise disclosed to the Purchasers prior to the Closing Date.
(b)    All financial performance projections, forecasts, budgets, estimates and
forward-looking statements concerning the Company and its Subsidiaries delivered
to the Purchasers on or prior to the Closing Date were prepared by or on behalf
of the Company in good faith based on assumptions believed by the Company to be
reasonable at the time of preparation and at the time furnished to the
Purchasers, it being acknowledged and agreed by the Purchasers that such
projections (a) are subject to significant uncertainties and contingencies, many
which are beyond the Company’s and its Subsidiaries’ control, that no assurance
can be given that any particular financial projections will be realized, and
that actual results may differ and that such differences may be material and (b)
are not a guarantee of future performance.
(c)    No Default or Event of Default exists or would result from the
consummation of the Transactions.

Section 5.6.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Obligor, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Obligor or any of its Restricted Subsidiaries or
against any of its Properties or revenues, (a) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect,


-7-

--------------------------------------------------------------------------------




except as set forth on Schedule 5.6, or (b) that purport to affect or pertain to
this Agreement or any other Note Document, in each case of this clause (b), in a
manner materially adverse to the Purchasers or the holders, in all cases, other
than proceedings or actions which are frivolous and/or vexatious and where the
relevant proceeding or action is dismissed or permanently stayed, set aside,
revoked or terminated promptly after the commencement of the relevant court
hearing.

Section 5.7.    Ownership of Property; Liens. Except as would not reasonably be
expected to result in a Material Adverse Effect, each Obligor and each
Restricted Subsidiary thereof has good and defensible title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all Real Estate and all other personal Property (other than IP Rights, which
is the subject of Section 5.14) necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens expressly permitted under
Section 10.1 of this Agreement.

Section 5.8.    Environmental Compliance.
(a)    There are no pending or, to the knowledge of any Obligor, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings against the Company or any of its Restricted
Subsidiaries alleging potential liability or responsibility for violation of, or
otherwise relating to, any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any Property currently owned, leased or operated
by any Obligor or any of its Restricted Subsidiaries; and (ii) there has been no
Release of Hazardous Materials at, on, under or from any Property currently, or
to the knowledge of any Obligor, formerly owned or operated by any Obligor or
any of its Restricted Subsidiaries.
(c)    Neither any Obligor nor any of its Restricted Subsidiaries is
undertaking, or has completed, either individually or together with other
persons, any investigation or response action relating to any actual or
threatened Release of Hazardous Materials at any location, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
applicable Environmental Law, except for such investigation or response action
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
(d)    All Hazardous Materials transported by or on behalf of any Obligor or any
of its Restricted Subsidiaries from any Property currently or, to the knowledge
of any Obligor, formerly owned or operated by any Obligor or any of its
Restricted Subsidiaries for off-site disposal have been disposed of in
compliance in all material respects with all applicable Environmental Laws,


-8-

--------------------------------------------------------------------------------




except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.
(e)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Obligors or any of
their Restricted Subsidiaries has contractually assumed any liability or
obligation of any third party under or relating to any applicable Environmental
Law.
(f)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, each Obligor and each Restricted
Subsidiary thereof (including with respect to their respective businesses,
operations and Properties) is and has been in compliance with all applicable
Environmental Laws.

Section 5.9.    Taxes. Each of their Subsidiaries and each Tax Affiliate have
timely filed all federal, provincial and other material state, municipal,
foreign and other tax returns and reports required to be filed, and have timely
paid all material federal, provincial, state, municipal, foreign and other Taxes
levied or imposed upon them or their Properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. There are no Tax audits, deficiencies, assessments or other claims
with respect to any Obligor any of its Subsidiaries that could, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. None of the Obligors nor any of their subsidiaries are party to
any tax sharing agreement.

Section 5.10.    Compliance with ERISA. Except as would not, either individually
or taken in the aggregate, reasonably be expected to result in a Material
Adverse Effect:
(a)    Each Plan and Foreign Plan is in compliance with the applicable
provisions of ERISA, the Code and other federal or state Requirements of Law and
applicable foreign laws, respectively.
(b)    There are no pending or, to the best knowledge of the Obligors,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan and there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.
(c)    (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Obligor nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; (iii) as of the most recent
valuation date for any


-9-

--------------------------------------------------------------------------------




Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and no Obligor nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither any Obligor nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan.

Section 5.11.    Subsidiaries; Stock and Stock Equivalents. (a) As of the
Closing Date, neither the Company nor any other Obligor has any Subsidiaries or
is engaged in any joint venture or partnership with any other Person other than
those specifically disclosed in Schedule 5.11, and (b) all of the outstanding
Stock and Stock Equivalents in the Company and its Subsidiaries have been
validly issued, are fully paid and nonassessable. As of the Closing Date,
Schedule 5.11 (x) sets forth the legal name, jurisdiction of organization or
incorporation, organizational number and chief executive office or sole place of
business of each Subsidiary of the Company, and (y) sets forth the ownership
interests of the Company and all of its Subsidiaries in each of their respective
Subsidiaries, including the percentage of such ownership.

Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No Obligor is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the issue and sale of the Notes will be used for any purpose that
violates Regulation U or Regulation X of the Federal Reserve Board.
(b)    Neither the Company nor any of its Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

Section 5.13.    Disclosure. No report, financial statement, certificate or
other written information (other than any projected financial information,
forecasts, estimates, budgets and other forward-looking information and
information of a general economic or general industry nature) furnished by or on
behalf of any Obligor or the Target Companies to the Purchasers in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Note Document (as modified or supplemented
by other information so furnished) when taken as a whole contains when furnished
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when taken as a whole, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information forecasts,


-10-

--------------------------------------------------------------------------------




estimates, budgets or other forward-looking information, each Obligor represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time furnished to the Purchasers by the
Obligors; it being understood that such projected financial information,
forecasts, estimates, budgets and other forward-looking information (a) are
subject to significant uncertainties and contingencies, many which are beyond
the Company’s and its Subsidiaries’ control, that no assurance can be given that
any particular financial projections will be realized, and that actual results
may differ and that such differences may be material and (b) are not a guarantee
of future performance.

Section 5.14.    Intellectual Property; Licenses, Etc. The Company and its
Restricted Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, software, know-how database rights, design rights and
other Intellectual Property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of each Obligor, without violation of
the rights of any Person, except to the extent such violations, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of each Obligor, no such IP Rights
infringe upon any rights held by any Person, except for such infringements,
individually or in the aggregate, which would not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights
is pending or, to the knowledge of any Obligor, threatened against the Company
or any of its Restricted Subsidiaries, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.15.    Solvency. Both before and after giving effect to (a) the issue
and sale of the Notes on the Closing Date, (b) the disbursement of the proceeds
of such issue and sale to or as directed by the Company, (c) the consummation of
the Transaction and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Company and its Subsidiaries, on a
consolidated basis, are Solvent.

Section 5.16.    [Reserved].

Section 5.17.    [Reserved].

Section 5.18.    Sanctions; Anti-Corruption Laws; PATRIOT Act; Anti-Terrorism
Laws; Anti-Money Laundering.
(a)    Each Obligor, each Restricted Subsidiary of an Obligor and, to the
knowledge of the Obligors, their respective officers, employees, directors and
agents that act in any capacity in connection with the Notes issued and sold
pursuant to this Agreement, are in compliance in all material respects with all
applicable economic sanctions laws administered or enforced by the U.S.
government, including those administered by the U.S. Department of the
Treasury’s Office of


-11-

--------------------------------------------------------------------------------




Foreign Assets Control (“OFAC”) or the U.S. Department of State, the United
Nations Security Council, the European Union, any Member State of the European
Union, or Her Majesty’s Treasury of the United Kingdom (collectively
“Sanctions”) and all applicable money-laundering and counter-terrorism financing
provisions of the Bank Secrecy Act and all regulations issued pursuant to it.
(b)    Each Obligor and each Restricted Subsidiary thereof is in compliance with
the United States Foreign Corrupt Practices Act of 1977 and other applicable
anti-corruption legislation in other jurisdictions (collectively
“Anti-Corruption Laws”)
(c)    No Obligor or any Restricted Subsidiary of an Obligor is in material
violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001
and the Patriot Act. Neither the Obligors nor any Restricted Subsidiary of an
Obligor, nor, to the knowledge of the Obligors and their Restricted
Subsidiaries, any director, officer, employee, agent or representative thereof,
is an individual or entity that is, or is, in the aggregate, 50 percent or
greater owned or controlled by any individual or entity that is (i) listed in
any Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any Member State of the European Union, or the United Kingdom or, (ii)
operating, organized, or resident in a country or territory that is itself the
subject or target of any Sanctions (as of the date of this Agreement, Cuba,
Iran, North Korea, Syria, and the Crimea region of Ukraine) (collectively
“Designated Jurisdictions”) (collectively, “Sanctioned Persons”).

Section 5.19.    [Reserved].

Section 5.20.    [Reserved].

Section 5.21.    Labor Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Company or any of its Restricted
Subsidiaries pending or, to the knowledge of any Obligor, threatened in writing;
and (b) hours worked by and payment made to employees of the Company or any of
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirements of Law dealing with such
matters.

Section 5.22.    Compliance with Health Care Laws.
(a)    Each Obligor and each Subsidiary thereof is in compliance with the Health
Care Laws applicable to its business, except where failure to be in such
compliance would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect.
(b)    Each Obligor and each Subsidiary thereof has (i) all licenses, consents,
certificates, permits, authorizations, approvals, franchises, registrations,
qualifications and other rights from,


-12-

--------------------------------------------------------------------------------




and has made all declarations and filings with, all applicable Governmental
Authorities, all self-regulatory authorities and all courts and other tribunals
necessary to engage in the business conducted by such Obligor or Subsidiary,
except for such Authorizations with respect to which the failure to obtain would
not reasonably be expected to have individually or in the aggregate a Material
Adverse Effect (each, an “Authorization”), and (ii) no actual knowledge that any
Governmental Authority is considering limiting, suspending or revoking any such
Authorization. All such Authorizations are valid and in full force and effect
and each Obligor and each Subsidiary thereof is in material compliance with the
terms and conditions of all such Authorizations and with the rules and
regulations of the regulatory authorities having jurisdiction with respect to
such Authorizations, except where failure to be in such compliance or for an
Authorization to be valid and in full force and effect would not reasonably be
expected to have individually or in the aggregate a Material Adverse Effect.
(c)    No Obligor or any of their respective Subsidiaries or any of their
respective officers, directors or, to the knowledge of any Obligor, employees is
or has been threatened in writing to be, (i) excluded from any applicable
Federal Health Care Program, (ii) “suspended” or “debarred” from selling
products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations; or (iii) made a party to any other action by any
Governmental Authority that would be reasonably likely to prohibit it from
selling products to any Federal Health Care Program or other purchaser material
to its business pursuant to any federal, state or local laws or regulations.
(d)    All Products prepared, inspected, maintained, assembled, packaged,
repaired, tested, labeled, distributed, managed, sold or marketed by or on
behalf of an Obligor or any of its Subsidiaries have been and are being
prepared, inspected, maintained, assembled, packaged, tested, labeled,
distributed, managed, sold and marketed in compliance with the Health Care Laws
or any other applicable requirement of law, except where failure to be in such
compliance would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect.
(e)    No Obligor or any of its Subsidiaries has received any written, or to the
knowledge of any Obligor, oral notice from the FDA or any other Governmental
Authority regarding any actual or threatened investigation, inquiry, or
administrative or judicial action, hearing, or enforcement proceeding by the FDA
or any other Governmental Authority, against the Company, any other Obligor, or
any of their respective Subsidiaries regarding any violation of applicable law,
including any Health Care Law. No Obligor or any of its Subsidiaries is a party
to or has any obligation under any corporate integrity agreement, monitoring
agreement, consent decree, settlement agreement or similar agreement related to
any Health Care Law imposed by any Governmental Authority.


-13-

--------------------------------------------------------------------------------





Section 5.23.    HIPAA Compliance. Each Obligor and each Subsidiary thereof (1)
is in compliance with the applicable requirements of HIPAA, except where failure
to be in such compliance would not reasonably be expected to have individually
or in the aggregate a Material Adverse Effect; and (2) is not subject to, and
would not reasonably be expected to become subject to, any civil or criminal
penalty or any investigation, claim or process or data breach with regard to
HIPAA. No Obligor and no Subsidiary of an Obligor has received notice of
complaints or investigations from any Governmental Authority regarding their
respective uses or disclosure of individually identifiable health-related
information (other than immaterial disclosures that did not result in a
disclosure of Protected Health Information (as defined by HIPAA)). With regard
to individually identifiable health information, each Obligor and each
Subsidiary thereof has no knowledge of any non-permitted use or disclosure or
confidentiality agreement, security incident (other than immaterial incidents
that did not result in a disclosure of Protected Health Information) or breach
(each as determined by reference to HIPAA or applicable state law) by, or
involving the systems of, any Obligor or any Subsidiary of an Obligor or by any
employee, contractor, or agent thereof. Each Obligor and each Subsidiary thereof
is, and at all times has been, in compliance with all applicable Health Care
Laws related to reporting to individuals, the media, any Governmental Authority,
or others, as applicable, breaches involving individually identifiable
information, data loss, or identity theft, except where failure to be in such
compliance would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.24.    Medicare and Medicaid. No Obligor and no Subsidiary of an
Obligor directly bills, receives direct reimbursement from, or otherwise
participates in Medicare (Title XVIII of the Social Security Act) and the
regulations promulgated thereunder or Medicaid (Title XIX of the Social Security
Act) and the regulations promulgated thereunder or any other Federal Health Care
Program.

Section 5.25.    No Agency Relationship. The Company is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Notes.

Section 5.26.    EEA Financial Institutions. No Obligor is an EEA Financial
Institution.

Section 6.    REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Representations of the Purchasers. Each Purchaser, severally and
not jointly, represents and warrants to the Company as of the Effective Date as
follows:
(a)    such Purchaser is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was formed and has all requisite
organizational, power and authority required to execute and deliver this
Agreement and to carry out and perform its obligations


-14-

--------------------------------------------------------------------------------




under this Agreement. The execution, delivery and performance of this Agreement
by such Purchaser have been duly authorized by all necessary corporate action on
its part;
(b)    the execution, delivery and performance by such Purchaser of this
Agreement do not and will not require any consent, approval, authorization or
other order of, action by, filing with, or notification to, any Governmental
Authority;
(c)    such Purchaser is acquiring the Notes for its own account, for investment
and not with a view to any distribution thereof within the meaning of the
Securities Act. Such Purchaser acknowledges that it can bear the economic risk
of its investment in the Notes, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Notes;


(d)    such Purchaser understands that (i) the Notes have not been registered
under the Securities Act and are being issued by the Company in transactions
exempt from the registration requirements of the Securities Act and (ii) the
Notes may not be offered or sold except pursuant to an effective registration
statement under the Securities Act or pursuant to an applicable exemption from
registration under the Securities Act;
(e)    such Purchaser is an Accredited Investor;
(f)    such Purchaser acknowledges that (i) it has conducted its own
investigation of the Company and the terms of the Notes, (ii) it has had access
to the Company’s public filings with the SEC and to such financial and other
information as it deems necessary to make its decision to purchase the Notes and
(iii) has been offered the opportunity to conduct such review and analysis of
the business, assets, condition, operations and prospects of the Company and its
Subsidiaries and to ask questions of the Company and received answers thereto,
each as it deemed necessary in connection with the decision to purchase the
Notes. Such Purchaser further acknowledges that it has had such opportunity to
consult with its own counsel, financial and tax advisors and other professional
advisers as it believes is sufficient for purposes of the purchase of the Notes.
The foregoing, however, does not limit or modify the representations and
warranties of the Company in Section 5 of this Agreement or the right of such
Purchaser to rely on such representations and warranties; and
(g)    each Purchaser understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the Company may require that the Notes bear
a legend or other restriction substantially to the following effect (it being
agreed that if the Notes are not certificated, other appropriate restrictions
shall be implemented to give effect to the following):


-15-

--------------------------------------------------------------------------------




“THIS NOTE WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”),
AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A TRANSACTION NOT
INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY COMPANY
SUBSIDIARY, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL
NOTIFY ANY SUBSEQUENT PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.”;
(h)    each Purchaser understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements; and
(i)    except for the representations and warranties contained in Section 5 of
this Agreement, such Purchaser acknowledges that neither the Company nor any
Person on behalf of the Company makes, and such Purchaser has not relied upon,
any other express or implied representation or warranty with respect to the
Company or any other Obligor or with respect to any other information provided
to the Purchaser in connection with the Transaction.

Section 7.    [RESERVED].

Section 8.    PAYMENT AND REDEMPTION OF THE NOTES.

Section 8.1.    Maturity. The entire unpaid principal balance of each Note shall
be due and payable on the Maturity Date thereof.

Section 8.2.    Optional Redemption. The Company may, at its option, upon notice
as provided below, redeem at any time all, or from time to time any part of, the
Notes, in an amount not less than $1,000,000 of the aggregate principal amount
of the Notes then outstanding in the


-16-

--------------------------------------------------------------------------------




case of a partial redemption, at a redemption price in cash equal to 100% of the
principal amount of the Notes to be redeemed, plus (a) if such redemption is
made prior to the first anniversary of the Closing Date, an amount equal to 3.0%
of the principal amount of the Notes to be redeemed, (b) if such redemption is
made on or after the first anniversary of the Closing Date but prior to the
second anniversary of the Closing Date, an amount equal to 2.0% of the principal
amount of the Notes to be redeemed, (c) if such redemption is made on or after
the second anniversary of the Closing Date but prior to the third anniversary of
the Closing Date, an amount equal to 1.0% of the principal amount of the Notes
to be redeemed, and (d) if such redemption is made on or after the third
anniversary of the Closing Date, no premium shall apply, plus, in all cases,
accrued and unpaid interest, if any, thereon to, but excluding, the redemption
date. The Company will give each holder of Notes written notice of each optional
redemption under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such redemption unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be redeemed on such date, the principal amount
of each Note held by such holder to be redeemed (determined in accordance with
Section 8.3), and the interest to be paid on the redemption date with respect to
such principal amount being redeemed, and shall be accompanied by an Officer’s
Certificate of a Senior Financial Officer setting forth the calculation of the
redemption price.

Section 8.3.    Allocation of Partial Redemptions. In the case of each partial
redemption of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be redeemed shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for redemption.

Section 8.4.    Maturity; Surrender, Etc. In the case of each redemption of
Notes pursuant to this Section 8, the principal amount of each Note to be
redeemed shall mature and become due and payable on the date fixed for such
redemption, together with interest on such principal amount accrued to, but
excluding, such date and the applicable redemption premium (if any) set forth in
Section 8.2. From and after such date, unless the Company shall fail to pay in
cash such principal amount when so due and payable, together with the interest
and the applicable redemption premium (if any), as aforesaid, interest on such
principal amount shall cease to accrue. Any Note paid or prepaid in full shall
be surrendered to the Company and cancelled and shall not be reissued, and no
Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5.    Change of Control.
(a)    Upon the occurrence of a Change of Control, unless the Company has
exercised its right to redeem the Notes in accordance with Section 8.2 above by
giving irrevocable notice on or


-17-

--------------------------------------------------------------------------------




prior to the 30th day after the Change of Control, each holder of Notes will
have the right to require the Company to purchase all or a portion of such
holder’s Notes pursuant to the offer described below (the “Change of Control
Offer”), at a purchase price equal to 101% of the principal amount thereof plus
accrued and unpaid interest, if any, thereon to, but excluding, the date of
purchase (the “Change of Control Payment”). If the Change of Control Payment
Date falls on a day that is not a Business Day, the related payment of the
Change of Control Payment will be made on the next Business Day as if it were
made on the date such payment was due, and no interest will accrue on the
amounts so payable for the period from and after such date to the next Business
Day.
(b)    Within 30 days following the date upon which the Change of Control
occurs, unless the Company has exercised its right to redeem the Notes in
accordance with Section 8.2 above by giving irrevocable notice on or prior to
the 30th day after the Change of Control, the Company will be required to send,
by first class mail, a notice to each holder of Notes, which notice will govern
the terms of the Change of Control Offer. Such notice will state, among other
things, the purchase date, which must be no earlier than 30 days nor later than
60 days from the date such notice is mailed, other than as may be required by
applicable law (the “Change of Control Payment Date”).
(c)    On the Change of Control Payment Date, the Company will, to the extent
lawful: (i) accept or cause a third party to accept for payment all Notes
properly tendered pursuant to the Change of Control Offer and (ii) pay in cash
each holder of Notes the amount equal to the Change of Control Payment in
respect of the Notes properly tendered by such holder of Notes. Any Note so
accepted and paid shall be surrendered to the Company and cancelled and shall
not be reissued, and no Note shall be issued in lieu of any prepaid principal
amount of any Note.
(d)    The Company must comply in all material respects with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws and regulations
thereunder to the extent those laws and regulations are applicable in connection
with the repurchase of the Notes as a result of a Change of Control. To the
extent that the provisions of any such securities laws or regulations conflict
with the Change of Control Offer provisions herein, the Company will be required
to comply with those securities laws and regulations and will not be deemed to
have breached the Company’s obligations under this Section 8.5 with respect to
the Notes by virtue of any such conflict.

Section 8.6.    AHYDO. Notwithstanding anything to the contrary herein, if (i)
any Note remains outstanding after the fifth anniversary of the initial issuance
thereof and (ii) the aggregate amount of the accrued but unpaid interest on such
Note (including any amounts treated as interest for U.S. federal income tax
purposes, such as original issue discount) as of any Testing Date (as defined
below) occurring after such fifth anniversary exceeds an amount equal to the
Maximum Accrual (as defined below), then all such accrued but unpaid interest on
such Note (including any amounts treated as interest for U.S. federal income tax
purposes, such as original issue discount) as of such time in excess of an
amount equal to the Maximum Accrual shall be


-18-

--------------------------------------------------------------------------------




paid in cash by the Company to the holder of the Notes thereof on such Testing
Date, it being the intent of the parties hereto that the deductibility of
interest under such Note shall not be disallowed or deferred by reason of
Section 163(i) of the Code. For purposes of this Section 8.6, the “Maximum
Accrual” is an amount equal to the product of such Note’s issue price (as
defined in Sections 1273(b) and 1274(a) of the Code) and its yield to maturity,
and a “Testing Date” is any Interest Payment Date and the date on which any
“accrual period” (within the meaning of Section 1272(a)(5) of the Code) closes.
Any accrued interest which for any reason has not theretofore been paid shall be
paid in full on the date on which the final principal payment on such Note is
made.

Section 9.    AFFIRMATIVE COVENANTS.
Each Obligor covenants and agrees that so long as any of the Notes are
outstanding:

Section 9.1.    Financial Statements. The Company shall deliver to the Purchaser
Representative in detail reasonably satisfactory to the Purchasers:
(a)    within ninety (90) days after the end of each Fiscal Year of the Company,
commencing with the Fiscal Year ending December 31, 2018, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year, and setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail (together with, in all cases, customary management discussion and
analysis) and prepared in accordance with GAAP, audited and accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or similar qualification, any exception, qualification or
explanatory paragraph (in each case other than as a result of (x) the maturity
of permitted Indebtedness under this Agreement within one year from the time
such opinion is delivered or (y) any actual or projected default or event of
default under the First Lien Facilities to the extent such default or event of
default does not or would not constitute an Event of Default);
(b)    within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year of the Company, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such Fiscal Quarter, and
the related consolidated statements of income or operations and cash flows for
such Fiscal Quarter and for the portion of the Fiscal Year then ended, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year and in comparative form the figures for such Fiscal Quarter
and the annual budget for the related Fiscal Year, all in reasonable detail
(together with, in all cases, customary management discussion and analysis) and


-19-

--------------------------------------------------------------------------------




certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes; and
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 9.1(a) and 9.1(b) above, the related
consolidated financial statements reflecting the adjustments necessary to
eliminate the assets, accounts and operations of Unrestricted Subsidiaries (if
any, and taken as a whole) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing the applicable financial statements
of the Company (or any direct or indirect parent thereof, as applicable) on Form
10-K or 10-Q, as applicable, filed with the SEC; provided that (i) to the extent
such financial statements relate to any direct or indirect parent, such
financial statements shall be accompanied by consolidating information that
summarizes in reasonable detail any material differences between the information
relating to such parent and its subsidiaries on the one hand, and the
information relating to the Company and its Subsidiaries on the other hand, and
(ii) to the extent such information is in lieu of information required to be
provided under Section 9.1(a), such materials are accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and satisfy the requirements set
forth in Section 9.1(a).

Section 9.2.    Certificates; Other Information. The Company shall deliver to
the Purchaser Representative:
(a)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company (or any direct or indirect parent thereof, as applicable) files or is
required to file with the SEC or with any Governmental Authority or with any
national securities exchange that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the holders
pursuant hereto;
(b)    concurrently with the delivery of the financial statements referred to in
Sections 9.1(a) and 9.1(b) above (commencing with the financial statements
delivered pursuant to Section 9.1(a) for the Fiscal Year ending December 31,
2018), a fully and properly completed certificate in the form of Exhibit 9.2(b)
(a “Compliance Certificate”), certified on behalf of the Company by a


-20-

--------------------------------------------------------------------------------




Responsible Officer of the Company, in each instance, as of the last day of each
Fiscal Quarter or Fiscal Year, as applicable;
(c)    together with each Compliance Certificate pursuant to Section 9.2(b), if
reasonably requested by any holder, (i) [reserved], (ii) [reserved], (iii) a
list of Subsidiaries that identifies each Subsidiary (x) as a Material
Subsidiary or an Immaterial Subsidiary and (y) as an Unrestricted Subsidiary or
Restricted Subsidiary, in each case, as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list and (iv) such other information required by the Compliance Certificate;
(d)    no later than sixty (60) days following the first day of each Fiscal Year
of the Company (beginning with the Fiscal Year commencing January 1, 2019), an
annual budget (on a monthly or quarterly basis) for such Fiscal Year, together
with a comparison to preliminary prior year’s fiscal results, in form
customarily prepared by the Company (but in any event including projected
financial statements for such year on at least a quarterly basis);and
(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Obligor or any Subsidiary, or compliance
with the terms of the Note Documents, as any Purchaser may from time to time
reasonably request; provided, however, notwithstanding the foregoing, neither
the Company nor any of its Restricted Subsidiaries will be required to disclose
or permit the inspection or discussion of, any document, information or other
matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to any Purchaser
(or its representatives or contractors) is prohibited by Requirements of Law or
any binding agreement or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product; provided, further, that in each
case, the Company shall advise the holders that information is being withheld.

Section 9.3.    Notices. Promptly (but no later than five (5) days) after a
Responsible Officer of any Obligor obtains actual knowledge thereof, the Company
shall notify the Purchaser Representative:
(a)    of the occurrence of any Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Company proposes to take with respect thereto;
(b)    of any litigation, governmental proceeding or investigation (including,
without limitation, pursuant to any applicable Environmental Laws) commenced or
pending against Company or any of the Restricted Subsidiaries or any of their
respective properties, assets or businesses, in each case that if adversely
determined would reasonably be expected to result in a Material Adverse Effect;


-21-

--------------------------------------------------------------------------------




(c)    of any violation received by any Obligor or any Restricted Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws, which in any such case would
reasonably be expected to have a Material Adverse Effect;
(d)    of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that has resulted in, or would reasonably be expected to result in,
a Material Adverse Effect;
(e)    of any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Obligor or any Restricted Subsidiary
thereof which could reasonably be expected to have a Material Adverse Effect;
(f)    of all fines or penalties imposed by any Governmental Authority under any
applicable Health Care Laws against any Obligor or any of their respective
Subsidiaries in excess of $2,500,000;
(g)    of any written notice of any civil or criminal investigation or audit, or
proceeding initiated by any federal, state, or local Governmental Authority
relating to any actual or alleged violation by any Obligor or any Subsidiary of
any Health Care Laws or that alleges systematic, deliberate, widespread or
material false or fraudulent activity by any Obligor or Subsidiary, in each case
which has resulted in or would reasonably be expected to result in a Material
Adverse Effect;
(h)    of any investigation, audit, or material proceeding pending or threatened
in writing, by any Governmental Authority relating to any Obligor’s obligations
under HIPAA, whether of or concerning any Obligor or, to the knowledge of any
Obligor, any customer of any Obligor, in each case that would reasonably be
expected to result in a Material Adverse Effect;
(i)    of any investigation, audit, or proceeding pending or threatened by any
Governmental Authority relating to any Obligor’s obligations under FDA laws,
whether of or concerning any Obligor or, to the knowledge of any Obligor, any
customer of any Obligor, in each case that would reasonably be expected to
result in a Material Adverse Effect;
(j)    of (i) the receipt by any Obligor of any notice of violation of or
potential liability under Environmental Law that would reasonably be expected to
result in a Material Adverse Effect, (ii)(A) unpermitted Releases of any
Hazardous Materials, (B) the existence of any condition that would reasonably be
expected to result in violations of, or Liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, or dispute alleging a
violation of or Liability under any Environmental Law, which, in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in a Material Adverse Effect, (iii) the receipt
by any Obligor of notification that any Property owned by any Obligor is subject
to any Lien in favor of any Governmental Authority securing, in whole or in
part, Material Environmental


-22-

--------------------------------------------------------------------------------




Liabilities and (iv) any proposed acquisition or lease of Real Estate, if such
acquisition or lease would reasonably be expected to result in a Material
Adverse Effect; and
(k)    of any other event that could reasonably be expected to have a Material
Adverse Effect.
Each notice pursuant to this Section 9.3 (other than clause (j)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 9.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Note Document that have been
breached.

Section 9.4.    Maintenance of Existence. Each Obligor shall, and shall cause
each of its Restricted Subsidiaries to, except as permitted by Section 10.4, (a)
preserve, renew and maintain in full force and effect its separate legal
existence under the Requirements of Law of the jurisdiction of its organization
or incorporation and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in each
case to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 9.5.    Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Obligor shall, and shall cause each of its Restricted
Subsidiaries to, (a) maintain, protect and preserve all Properties necessary in
the operation its business, including, to the extent necessary in each Obligor’s
reasonable business judgment, the copyrights, patents, trade names, service
marks and trademarks owned by such Obligor or Restricted Subsidiary; (b)
maintain all of its tangible Properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, and (c) make all necessary
repairs, renewals, replacements and additions thereof or thereto in accordance
with prudent industry practice.

Section 9.6.    Maintenance of Insurance. Each Obligor shall, and shall cause
each of its Restricted Subsidiaries to, maintain in full force and effect with
financially sound and reputable insurance companies, insurance with respect to
its Properties and business against loss or damage of the kinds customarily
insured against by Persons of similar size engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Company and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
Person.

Section 9.7.    Compliance with Laws.


-23-

--------------------------------------------------------------------------------




(a)    Compliance with Laws Generally. Each Obligor shall, and shall cause each
of its Restricted Subsidiaries to, comply in all respects with all Requirements
of Law and all orders, writs, injunctions, decrees and judgments applicable to
it or to its business or Property (including without limitation Environmental
Laws, ERISA and the laws referred to in Section 5.18), except if the failure to
comply therewith would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    Compliance with Health Care Laws.
(i)    Without limiting or qualifying the generality of the foregoing, each
Obligor shall and shall cause each of its Subsidiaries to comply, with all
applicable Health Care Laws relating to the operation of such Person’s business,
except where failure to comply would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(ii)    All Products inspected, repaired, maintained, distributed or marketed by
or on behalf of any Obligor or Subsidiary that are or may become subject to the
jurisdiction of the FDA or comparable Governmental Authority shall be inspected,
repaired, maintained, distributed and marketed in compliance with all applicable
FDA requirements and shall comply with Health Care Laws or any other
requirements of law in all material respects, except where failure would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.8.    Books and Records. Each Obligor shall, and shall cause each of
its Restricted Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
(a) in conformity with GAAP in all material respects and (b) consistently
applied (except as noted in any financial statements, it being understood that
such application must remain in conformity with GAAP in all material respects)
shall be made of all material financial transactions and matters involving the
assets and business of the Company or any of its Restricted Subsidiaries, as the
case may be (it being understood and agreed that certain Foreign Subsidiaries
may maintain individual books and records in conformity with general accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

Section 9.9.    [Reserved].

Section 9.10.    Covenant to Guarantee Obligations. At the expense of the
Obligors, each Obligor (i) shall, within ten (10) days after any Subsidiary
becomes a guarantor of any Indebtedness under the First Lien Facilities or any
other Credit Facility, cause such Subsidiary to become a Subsidiary Guarantor to
the extent required by the Guarantee Requirement, and (ii)


-24-

--------------------------------------------------------------------------------




shall, and shall cause each of its Restricted Subsidiaries to, take all action
necessary or reasonably requested by the Required Holders to ensure that
Guarantee Requirement continues to be satisfied.

Section 9.11.    Use of Proceeds. Each Obligor shall, and shall cause each of
its Restricted Subsidiaries to, use the proceeds of the issuance and sale of the
Notes solely (a) together with the proceeds of borrowings on the Closing Date
under the First Lien Facilities and cash on hand on the Closing Date, to pay a
portion of the purchase consideration for the Closing Date Acquisition and
consummate the Closing Date Refinancing, and (b) to pay the Transaction
Expenses. No portion of the proceeds shall be used in any manner that causes or
might cause such application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

Section 9.12.    [Reserved].

Section 9.13.    Payment of Taxes. Each Obligor and each Tax Affiliate shall,
and shall cause each of its Restricted Subsidiaries to, pay and discharge all
material Taxes imposed upon it or upon its income or profits, or upon any
Properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any Properties of the Company or any of its Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither the Company nor
any of its Restricted Subsidiaries shall be required to pay any such Tax which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

Section 9.14.    Compliance with Anti-Corruption Laws and Sanctions. Each
Obligor shall, and shall cause its Subsidiaries to, maintain in effect and
enforce policies and procedures designed to promote and achieve compliance by
the Obligors, their Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions and
shall conduct its business in compliance with applicable Anti-Corruption Laws
and Sanctions.

Section 9.15.    Environmental Matters. Without limiting the generality of the
foregoing, each Obligor shall, and shall cause each of its Restricted
Subsidiaries to, comply with (including with respect to its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied) all applicable
Environmental Laws (including by implementing any Remedial Action necessary to
comply with, or required by orders and directives of any Governmental Authority
of competent jurisdiction issued pursuant to, any applicable Environmental
Laws), except for failures to comply that would not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect; provided that no
Obligor shall be required to undertake any Remedial Action to


-25-

--------------------------------------------------------------------------------




the extent that such Obligor’s obligation to do so is being contested in good
faith, by proper proceedings, in accordance with applicable Requirements of Law
(including Environmental Laws), and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

Section 9.16.    [Reserved].

Section 9.17.    Annual Holder Calls. The Company’s management shall participate
in annual conference calls with the holders, such calls to be held at such time
as may be agreed to by the Company and the Required Holders, but in any event
not later than the date which is 10 Business Days after the annual financial
statements are to be delivered pursuant to Section 9.1(a).

Section 9.18.    Ratings. The Company shall at all times use commercially
reasonable efforts to maintain a corporate family rating and a rating with
respect to its senior secured debt issued by Moody’s and a corporate rating and
a rating with respect to its senior secured debt issued by S&P (but in each case
not to maintain a specific rating).

Section 10.    NEGATIVE COVENANTS.
Each Obligor covenants and agrees that so long as any of the Notes are
outstanding:

Section 10.1.    Limitation on Liens. No Obligor shall, nor shall suffer or
permit any of its Restricted Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following:
(a)    Liens securing Indebtedness under Credit Facilities in an aggregate
principal amount not to exceed, at any time outstanding, the sum of (i)
$384,000,000, plus (ii) an aggregate principal amount that (x) in the case of
Indebtedness secured by a Lien ranking pari passu with the First Lien
Facilities, does not cause the First Lien Net Leverage Ratio (calculated on a
Pro Forma Basis as of the end of the most recently ended Test Period) to exceed
3.75:1.00 (other than to the extent of amounts incurred concurrently with the
securing of Indebtedness under Credit Facilities in reliance on the foregoing
clause (i), in which case the First Lien Net Leverage Ratio shall be permitted
to exceed such level to the extent of such amounts secured in reliance on such
clause (i)) and (y) in any other case, does not cause the Total Net Leverage
Ratio (calculated on a Pro Forma Basis as of the end of the most recently ended
Test Period) to exceed 5.50:1.00 (other than to the extent of amounts incurred
concurrently with the securing of Indebtedness under Credit Facilities in
reliance on the foregoing clause (i), in which case the Total Net Leverage Ratio
shall be permitted to exceed such level to the extent of such amounts secured in
reliance on such clause (i)); provided solely with respect to Indebtedness under
Credit Facilities the proceeds of which are intended to and shall


-26-

--------------------------------------------------------------------------------




be used to finance substantially contemporaneously a Permitted Acquisition, such
Permitted Acquisition may be consummated notwithstanding the failure to comply
with the Total Net Leverage Ratio test set forth in the foregoing clause (ii) if
such Permitted Acquisition is a Limited Condition Transaction and the Company
was in compliance with such Total Net Leverage Ratio test on a Pro Forma Basis
(giving effect to such Permitted Acquisition and the related Indebtedness, in
addition to any other applicable transactions, and assuming any revolving loans
are fully funded) on the date that a legally binding commitment was entered into
with respect to such Permitted Acquisition;
(b)    Liens existing on the date hereof and set forth on Schedule 10.1(b);
(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are not required to
be paid pursuant to Section 9.13;
(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
imposed by Requirements of Law arising in the Ordinary Course of Business which
either (i) are not in excess of $60,000 individually or (ii) secure amounts not
overdue for a period of more than sixty (60) days or if more than sixty (60)
days overdue, are unfiled (or if filed have been discharged or stayed) and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;
(e)    (i) pledges, deposits or Liens arising as a matter of law in the Ordinary
Course of Business in connection with workers’ compensation, payroll taxes,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the Ordinary Course of Business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any of its Restricted Subsidiaries;
(f)    deposits to secure the performance and payment of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the Ordinary Course of Business;
(g)    easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Company or
any of its Restricted Subsidiaries;


-27-

--------------------------------------------------------------------------------




(h)    Liens securing judgments for the payment of money (or appeal or surety
bonds relating to such judgments) not constituting an Event of Default under
Section 11(h);
(i)    Liens securing (A) Capital Lease Obligations and other Indebtedness
(including Capital Leases) financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within one hundred and eighty
(180) days after the applicable acquisition, construction, repair, replacement
or improvement, and (B) any Permitted Refinancing of any Indebtedness set forth
in the immediately preceding clause (i); provided, further, that (w) the
aggregate principal amount of Indebtedness (including without limitation Capital
Lease Obligations) secured under this Section 10.1(i) does not exceed
$18,000,000 at any time outstanding, provided, that, in each case, (x) such
Liens attach concurrently with or within one hundred and eighty (180) days after
the acquisition, construction, repair, replacement or improvement (as
applicable) of the Property subject to such Liens, (y) such Liens do not at any
time encumber any Property other than the Property financed by such
Indebtedness, replacements thereof and additions and accessions to such Property
and the proceeds and the products thereof and customary security deposits, and
(z) with respect to Capital Leases, such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to such Capital Leases; provided that individual financings
of equipment provided by one lender may be cross-collateralized to other
financings of equipment provided by such lender;
(j)    leases, licenses, subleases or sublicenses and Liens on the Property
covered thereby, in each case, granted to others in the Ordinary Course of
Business which do not (i) interfere in any material respect with the business of
the Company or any of its Restricted Subsidiaries, taken as a whole, or (ii)
secure any Indebtedness;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;
(l)    Liens (i) of a collection bank (including those arising under Section
4-210 of the UCC) on the items in the course of collection and (ii) in favor of
a banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry;
(m)    Liens (i) on cash advances in favor of the seller of any Property to be
acquired in a Permitted Acquisition or other Investment to be applied against
the purchase price for such Investment and (ii) consisting of an agreement to
Dispose of any Property in a Disposition, in each


-28-

--------------------------------------------------------------------------------




case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;
(n)    [reserved];
(o)    Liens existing on Property at the time of its acquisition or existing on
the Property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, and (ii) such Lien does not extend to or cover any other
assets or Property (other than the proceeds or products thereof and other than
after-acquired Property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired Property, it being understood that such
requirement shall not be permitted to apply to any Property to which such
requirement would not have applied but for such acquisition);
(p)    any interest or title of a lessor or sublessor under leases or subleases
entered into by the Company or any of its Restricted Subsidiaries in the
Ordinary Course of Business;
(q)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Company or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the Ordinary Course of Business of the Company or its Restricted Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Company or any of its Restricted Subsidiaries in the Ordinary
Course of Business;
(r)    Liens arising from precautionary UCC financing statement filings;
(s)    Liens on insurance policies, the proceeds thereof and premium refunds
securing the financing of the premiums with respect thereto;
(t)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Company or any of its Restricted Subsidiaries;
(u)    the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i) and (o) of this Section 10.1; provided that (i) the Lien
does not extend to any additional Property other than (A) after-acquired
Property that is affixed or incorporated into the Property covered by such Lien
and (B) proceeds and products thereof; and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 5.3;


-29-

--------------------------------------------------------------------------------




(v)    ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Restricted Subsidiaries are located;
(w)    Liens on Property of Non-Obligor securing Indebtedness of such
Non-Obligor;
(x)    Liens solely on any cash earnest money deposits made by the Company or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(z)    Liens securing Indebtedness in respect of netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements in
each case in connection with deposit accounts incurred in the ordinary course;
(aa)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $12,000,000.00; and
(bb)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Requirements of Law.

Section 10.2.    [Reserved].

Section 10.3.    [Reserved].

Section 10.4.    Fundamental Changes. No Obligor shall, nor shall suffer or
permit any of its Restricted Subsidiaries to, merge, amalgamate, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:
(a)    any Subsidiary of the Company may merge, amalgamate, dissolve, liquidate
or consolidate with (i) the Company; provided that the Company shall be the
continuing or surviving Person, as applicable, or (ii) any one or more other
Subsidiaries; provided that when any Subsidiary that is an Obligor is merging or
amalgamating with another Subsidiary, an Obligor shall be the continuing or
surviving Person, as applicable;
(b)    (i) any Subsidiary of the Company that is not an Obligor may merge,
amalgamate, dissolve, liquidate or consolidate with or into any other Subsidiary
that is not an Obligor, (ii) so long as no Event of Default exists or would
result therefrom, (A) any Restricted Subsidiary of the Company may liquidate,
dissolve or wind up or (B) any Restricted Subsidiary of the Company may change
its legal form, in each case, if in either case, the Company determines in good
faith that such action is in the best interests of the Company and its
Restricted Subsidiaries and is not materially disadvantageous to the holders and
(iii) so long as no Event of Default exists or would result


-30-

--------------------------------------------------------------------------------




therefrom, the Company may change its legal form if it determines in good faith
that such action is in the best interests of the Company and its Restricted
Subsidiaries, and the Required Holders reasonably determine it is not materially
disadvantageous to the holders; provided that the Company and any such
Restricted Subsidiary shall comply with Section 10.15 in connection with the
foregoing;
(c)    any Subsidiary of the Company may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to another Subsidiary;
(d)    so long as no Default exists or would result therefrom, the Company may
merge or amalgamate, dissolve, liquidate or consolidate with any other Person to
the extent such merger, amalgamation, dissolution, liquidation or consolidation
is otherwise permitted hereunder; provided that the Company shall be the
continuing or surviving corporation;
(e)    any Restricted Subsidiary of the Company may merge, amalgamate, dissolve,
liquidate or consolidate with any other Person in order to effect an Investment
(to the extent such merger, amalgamation, dissolution, liquidation or
consolidation is otherwise permitted hereunder); provided that (i) the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Subsidiaries, shall have complied with the requirements of
Section 9.10 and (ii) if any such Restricted Subsidiary is an Obligor, then the
continuing or surviving Person shall be an Obligor;
(f)    any Permitted Acquisition, any Permitted Reorganization, any Investment
and any Disposition, in each case otherwise permitted under this Agreement, may
be consummated; and
(g)    so long as no Event of Default exists or would result therefrom, a
merger, amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted under
this Agreement, may be effected substantially concurrently with such
Disposition; provided that, in any such transaction involving the Company, the
Company shall be the continuing or surviving Person or shall not have been
merged, amalgamated, dissolved, wound up, liquidated, consolidated or Disposed
of.

Section 10.5.    [Reserved].

Section 10.6.    Restricted Payments. If an Event of Default shall have occurred
and be continuing, no Obligor shall, nor shall suffer or permit any of its
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, except that:
(a) each Restricted Subsidiary of the Company may make Restricted Payments to
the Company and to other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-Wholly-Owned Subsidiary, to the Company and any
other of its Restricted Subsidiaries and to each


-31-

--------------------------------------------------------------------------------




other owner of Stock or Stock Equivalents of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Stock or Stock
Equivalents);
(b) the Company may (or may make Restricted Payments to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or rights to acquire its Stock or Stock Equivalents or with proceeds
from substantially concurrent equity contributions or issuances of new Stock or
Stock Equivalents (other than any Excluded Contribution); provided that any
terms and provisions material to the interests of the Purchasers, when taken as
a whole, contained in such other class of Stock or Stock Equivalents are at
least as advantageous to the Purchasers as those contained in the Stock or Stock
Equivalents redeemed thereby and (ii) the Company and each of its Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Stock or Stock Equivalents of such Person;
(c) to the extent constituting Restricted Payments, the Company and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 10.4;
(d) repurchases of Stock or Stock Equivalents in the Ordinary Course of Business
in the Company (or any direct or indirect parent thereof) or any of its
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Stock or Stock Equivalents represent a portion of the exercise
price of such options or warrants;
(e) the Company or any of its Restricted Subsidiaries may make Restricted
Payments in the Ordinary Course of Business to effectuate share repurchases in
connection with the vesting of incentive equity by management and employees to
facilitate the payment of income taxes owed by such person in connection
therewith;
(f) the Company or any of its Restricted Subsidiaries may (a) pay cash in lieu
of fractional Stock or Stock Equivalents in connection with any dividend, split
or combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;
(g) [reserved]; and
(h) Restricted Payments not in excess of any Excluded Contribution.

Section 10.7.    [Reserved].

Section 10.8.    [Reserved]


-32-

--------------------------------------------------------------------------------





Section 10.9.    [Reserved].

Section 10.10.    [Reserved].

Section 10.11.    [Reserved].

Section 10.12.    [Reserved].

Section 10.13.    [Reserved].

Section 10.14.    Fiscal Year. The Company shall not, nor shall it permit any of
its Restricted Subsidiaries (other than any Restricted Subsidiary acquired after
the Closing Date, and in such case only to the extent necessary to conform to
the Fiscal Year of the Company or any of its Restricted Subsidiaries) to, change
its methodology of determining its Fiscal Year end from such methodology in
effect on the Closing Date without the consent of the Required Holders (which
such consent shall not be unreasonably withheld or delayed).

Section 10.15.    Changes in Accounting. No Obligor shall, nor shall suffer or
permit any of its Restricted Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP or as
disclosed in its financial statements, it being understood that such accounting
treatment and reporting practices must remain in accordance with GAAP in all
material respects.

Section 10.16.    Sanctions and Anti-Corruption Laws.
(a)    No Obligor shall use, and each Obligor shall procure that its Restricted
Subsidiaries and its or their respective directors, officers, employees and
agents acting on behalf of the Company shall not use, the proceeds of any the
issue and sale of the Notes: (i) for the purpose of funding, financing or
facilitating any activities, business, or transactions of or with any Sanctioned
Person, or in any Designated Jurisdiction, in each case, in violation of
Sanctions or (ii) in any other manner that will result in a violation by any
holder of any Sanctions.
(b)    No Obligor shall, nor shall permit any of its Restricted Subsidiaries to,
directly or knowingly indirectly use the proceeds of the issue and sale of the
Notes for any purpose which would breach Anti-Corruption Laws.
 

Section 11.    EVENTS OF DEFAULT.
Any of the following events referred to in any of the clauses (a) through (l)
inclusive of this Section 11 shall constitute an “Event of Default”:


-33-

--------------------------------------------------------------------------------




(a)    Non-Payment. Any Obligor fails to pay (i) when and as required to be paid
herein, any amount of principal of any Note or (ii) within five (5) Business
Days after the same becomes due, any interest on any Note or any other amount
payable hereunder or with respect to any other Note Document; or
(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 9.3(a) or Section 9.4(a)
(solely with respect to the Obligors), or (ii) Section 10.4 (solely with respect
to the Company), or
(c)    Other Defaults. (i) The Company fails to perform or observe any term,
covenant or agreement contained in Section 9.1, 9.2(b), or 9.10 within five (5)
days of the date compliance therewith is required, or (ii) any Obligor fails to
perform or observe any other covenant or agreement (not specified in clause (a),
(b) or (c)(i) above) contained in any Note Document on its part to be performed
or observed and such failure continues for thirty (30) days after receipt by the
Company of written notice thereof by the Required Holders; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Obligor herein, in any other Note Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (or to the extent such
representation or warranty is qualified by materiality, in any respect when made
or deemed made); or
(e)    Cross-Acceleration. (i) Any Obligor or any of its Restricted Subsidiaries
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
the Notes) having an aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Rate Contracts, termination events or
equivalent events pursuant to the terms of such Rate Contracts), the effect of
which default or other event is to cause such Indebtedness to become due or to
be required to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or to cause an offer to repurchase, prepay, defease or redeem all
such Indebtedness to be required to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to (x) Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and (y) any
Indebtedness if the sole remedy of the holder thereof in the event of the
non-payment of such Indebtedness or the non-payment or nonperformance of
obligations related thereto is to convert such Indebtedness into Qualified Stock
and cash in lieu of fractional shares, or (ii) there occurs under any Rate
Contract an Early Termination Date (as defined


-34-

--------------------------------------------------------------------------------




in such Rate Contract) resulting from (A) any event of default under such Rate
Contract as to which an Obligor or any Restricted Subsidiary thereof is the
Defaulting Party (as defined in such Rate Contract) or (B) any Termination Event
(as defined in such Rate Contract) under such Rate Contract as to which an
Obligor or any Restricted Subsidiary thereof is an Affected Party (as defined in
such Rate Contract) and, in either event, the Swap Termination Value owed by
such Rate Party (as defined in such Rate Contract) or such Restricted Subsidiary
as a result thereof is not less than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. (i) Any Obligor or any Restricted Subsidiary
of an Obligor (A) institutes or consents to the institution of any Insolvency
Proceeding (including any proceeding under any Debtor Relief Law), or makes an
assignment for the benefit of creditors; or (B) applies for or consents to the
appointment of any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
Property; or (ii) any receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or (iii) any Insolvency Proceeding (including any proceeding
under any Debtor Relief Law) relating to any Obligor or any Restricted
Subsidiary of an Obligor or to all or any material part of the Property of any
Obligor or any Restricted Subsidiary of an Obligor is instituted without the
consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days; or (iv) an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Obligor or any of its
Restricted Subsidiaries admits in writing its general inability or fails
generally to pay its debts as they become due or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of Obligors, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or
(h)    Judgments. There is entered against any Obligor or any of its Restricted
Subsidiaries a final judgment or order for the payment of money in an aggregate
amount, together with all of such final judgments or orders for payment of
money, exceeding the Threshold Amount (to the extent not covered by either (i)
independent third-party insurance as to which the insurer does not deny coverage
or (ii) another creditworthy (as reasonably determined by the Required Holders)
indemnitor) and such judgment or order shall not have been satisfied, paid,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or
(i)    ERISA. The occurrence of any of the following, which either individually
or taken in the aggregate, could reasonably be expected to result in a Material
Adverse Effect: (i) An ERISA Event occurs with respect to a Plan, Pension Plan
or Multiemployer Plan, (ii) any Obligor or any


-35-

--------------------------------------------------------------------------------




ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan, (iii) any Obligor or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, or (iv) a termination, withdrawal or
noncompliance with applicable law or plan terms or termination, withdrawal or
other event similar to an ERISA Event occurs with respect to a Plan or Foreign
Plan; or
(j)    Invalidity of Note Documents. (i) Any provision of any material Note
Document shall for any reason cease to be valid and binding on or enforceable
against any Obligor or any Restricted Subsidiary of any Obligor party thereto or
any Obligor, or any Obligor or any Restricted Subsidiary of any Obligor shall so
state in writing or bring an action to limit its obligations or liabilities
thereunder or (ii) any material provision of any Subsidiary Guaranty, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 10.4) or as a result of the satisfaction in full of all
the obligations of the Obligors under the Note Documents, ceases to be in full
force and effect;
(k)    [reserved]; or
(l)    [reserved].

Section 12.    REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration.
(a)    If an Event of Default with respect to the Company described in Section
11(f) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare any or all the Notes then outstanding to be immediately due
and payable. If any Event of Default described in Section 11(a) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate), plus, in the
case of an acceleration in connection with any Event of Default described in
Section 11(a)(ii), Section 11(b)(ii), Section 11(c) (solely with respect to any
failure to perform or observe any term, covenant or agreement contained in
Sections 8.5, 9.10, 10.1, or 10.4 or any


-36-

--------------------------------------------------------------------------------




intentional failure to perform or observe any term, covenant or agreement
contained in Sections 10.14, 10.15, or 10.16), or Section 11(f), all premium (if
any) that would be payable if such Notes were redeemed pursuant to Section 8.2
on the date of such acceleration, in each case shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived. The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of any premium
amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default is intended to provide compensation for the
deprivation of such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, upon notice to the
Company, the holder of any Note at the time outstanding may proceed to protect
and enforce the rights of such holder by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained herein or in any Note or Subsidiary Guaranty, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b), the Required Holders, by written notice
to the Company, may rescind and annul any such declaration and its consequences
if (a) the Company has paid all overdue interest on the Notes, all principal of
and premium, if any, on any Notes that are due and payable and are unpaid other
than by reason of such declaration, and all interest on such overdue principal
and premium, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Company
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each


-37-

--------------------------------------------------------------------------------




Note on demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including reasonable attorneys’ fees, expenses and disbursements.

Section 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note, promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note, provided, however, that no Disqualified Person shall be a
transferee. Each such new Note shall be payable to such Person as such holder
may request and shall be substantially in the form of Schedule 1. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes. Notes shall not be transferred in denominations
of less than $100,000, provided that, if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6. In connection with any such


-38-

--------------------------------------------------------------------------------




transfer, upon reasonable request by the Company to such transferring holder at
the expense of such holder, such holder or its transferee will give to the
Company an opinion of counsel (which may be in-house counsel or outside counsel
to such holder or transferee or, in each case, its investment adviser) in form
and substance reasonably satisfactory to the Company to the effect that the
proposed transfer may be effected without registration of the Note under the
Securities Act.

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note,
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

Section 14.    PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, premium, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, NA in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2.    Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, premium, if any, interest and all other
amounts becoming due hereunder by the method and at the address specified for
such purpose below such Purchaser’s name in the Purchaser Schedule, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of


-39-

--------------------------------------------------------------------------------




such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or redemption in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.

Section 15.    EXPENSES, ETC.

Section 15.1.    Transaction Expenses. The Company will pay all reasonable and
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees of one special outside counsel for each of the two Purchasers (or groups of
affiliated Purchasers) holding (in the aggregate, in the case of any such group)
the greatest aggregate principal amount of the Notes and, if reasonably required
by the Required Holders, a single local counsel in each appropriate
jurisdiction) incurred by the Purchasers in connection with the transactions
contemplated by this Agreement and in connection with any amendments, waivers or
consents under or in respect of this Agreement, the Subsidiary Guaranty or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Subsidiary Guaranty or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Subsidiary Guaranty or the Notes, or by reason of being
a holder of any Note; provided, that if an Event of Default has occurred and is
continuing, the Company will pay all such costs and expenses of one special
outside counsel and, if reasonably required by such Purchaser (or group of
affiliated Purchasers), a single local counsel in each appropriate jurisdiction,
in each case for each Purchaser (or group of affiliated Purchasers).

Section 15.2.    Indemnity. The Company shall indemnify and hold harmless each
holder of Notes and each of their Affiliates, successors and assigns and their
respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (but limited in the case of
attorneys’ fees to one outside counsel and/or special counsel to such
Indemnified Parties taken as a whole and one local counsel in each relevant
jurisdiction, and solely in the event of a conflict of interest,


-40-

--------------------------------------------------------------------------------




one additional counsel to each group of similarly situated Indemnified Parties)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any claim, investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) any aspect
of the transactions contemplated hereby or any similar transaction and any of
the other transactions contemplated thereby or (ii) this Agreement and any other
financings, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith, willful
misconduct or a material breach of this Agreement by such Indemnified Party or
any of its Related Indemnified Parties, or to the extent arising from any
dispute solely among Indemnified Parties other than any claims arising out of
any act or omission by the Company or its Affiliates. In the case of any claim,
litigation, investigation or proceeding (any of the foregoing, a “Proceeding”)
to which the indemnity in this Section 15.2 applies, such indemnity shall be
effective whether or not such Proceeding is brought by the Company, its equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not any aspect of the
transactions contemplated hereby are consummated. The Company also agrees that
no Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company or its Subsidiaries or Affiliates
or to the Company’s or such Subsidiaries’ respective equity holders or creditors
or any other person arising out of, related to or in connection with any aspect
of the transactions contemplated hereby, except to the extent of direct (as
opposed to special, indirect, consequential or punitive) damages determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith, willful
misconduct or its material breach of this Agreement. It is further agreed that
the Company shall not have any liability for special, indirect, consequential or
punitive damages; provided that the foregoing shall not limit the Company’s
indemnification obligations under this Section 15.2. Notwithstanding any other
provision of this Agreement, no Indemnified Party shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Related Indemnified Parties as determined by a final, non-appealable
judgment by a court of competent jurisdiction. The Company shall not, without
the prior written consent of an Indemnified Party (which consent shall not be
unreasonably withheld), effect any settlement of any pending or threatened
Proceeding against an Indemnified Party in respect of which indemnity could have
been sought hereunder by such Indemnified Party unless (i) such settlement
includes an unconditional release of such Indemnified Party from all liability
or claims that are the subject matter of such Proceeding and (ii) does not
include any statement as to any admission. For the purposes hereof, “Related
Indemnified Party” means (1)


-41-

--------------------------------------------------------------------------------




any controlling person or controlled Affiliate of such Indemnified Party, (2)
the respective directors, officers or employees of such Indemnified Party or any
of its controlling persons or controlled Affiliates and (3) the respective
agents of such Indemnified Party or any of its controlling persons or controlled
Affiliates, in the case of this clause (3), acting on behalf of, or at the
express instructions of, such Indemnified Person, controlling person or such
controlled Affiliate; provided that each reference to a controlling person,
controlled Affiliate, director, officer or employee in this sentence pertains to
a controlling person, controlled Affiliate, director, officer or employee
involved in the negotiation of this Agreement and the Notes.

Section 15.3.    Certain Taxes. The Company agrees to pay all stamp, documentary
or similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the Subsidiary Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Company or any
Subsidiary Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or the Subsidiary Guaranty or of any of
the Notes, and to pay, when due, any value added tax due and payable in respect
of reimbursement of costs and expenses by the Company pursuant to this Section
15, and, to the extent permitted by applicable law, will hold each holder of a
Note harmless against any loss or liability (including interest and penalties)
resulting from any nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder.

Section 15.4.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

Section 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement,
the Notes and any Subsidiary Guaranties embody the entire agreement and
understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.

Section 17.    AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement, the Notes and the Subsidiary
Guaranty may be amended, and the observance of any term hereof, of the Notes or
the Subsidiary


-42-

--------------------------------------------------------------------------------




Guaranty may be waived (either retroactively or prospectively), only with the
written consent of the Company and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any holder
of Notes unless consented to by such holder in writing; and
(b)    no amendment or waiver may, without the written consent of the holder of
each Note at the time outstanding, (i) subject to Section 12 relating to
acceleration or rescission, reduce the amount or delay the time of any payment
of principal of, or reduce the rate or amount, or delay the time of payment or
method of computation, of (x) interest on the Notes or (y) any premium with
respect to the Notes, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend Section 12 or this Section 17.

Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or the Subsidiary Guaranty to each holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of the Subsidiary Guaranty or any Note unless an opportunity to
consent to such waiver or amendment and receive such remuneration, security, or
other credit support is concurrently offered, on the same terms, ratably to each
holder of a Note.

Section 17.3.    Binding Effect, Etc.. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and any holder of a Note and no delay in exercising any rights hereunder or
under any Note or Subsidiary Guaranty shall operate as a waiver of any rights of
any holder of such Note.

Section 17.4.    Notes Held by Company, Etc.. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then


-43-

--------------------------------------------------------------------------------




outstanding approved or consented to any amendment, waiver or consent to be
given under this Agreement, the Subsidiary Guaranty or the Notes, or have
directed the taking of any action provided herein or in the Subsidiary Guaranty
or the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its controlled Affiliates
shall be deemed not to be outstanding.

Section 18.    NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy, (b) by registered or certified mail with return receipt
requested (postage prepaid), (c) by an internationally recognized overnight
delivery service (charges prepaid) or (d) by e-mail, provided, that upon request
of any holder to receive paper copies of such notices or communications, the
Company will promptly deliver such paper copies to such holder:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer and the General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.

Section 19.    [RESERVED].

Section 20.    CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information relating to the Company, its Subsidiaries, and their respective
businesses and operations, in each case, delivered to any holder of a Note (in
its capacity as such) by or on behalf of the Company or any Subsidiary, provided
that such term does not include information that (a) was publicly known or
otherwise known to such holder or any of its Affiliates prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission or violation of this Section 20 by such holder or any Person acting on
such holder’s behalf, (c) otherwise becomes known to such holder or any of its
Affiliates other than through disclosure by the Company or any Subsidiary and
from a source not known by such holder of any of its Affiliates to be subject to
disclosure restrictions or (d) constitutes financial statements delivered to
such holder in accordance with the terms hereof


-44-

--------------------------------------------------------------------------------




that are otherwise publicly available other than as a result of a breach of this
Section 20. Each holder of a Note will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such holder in
good faith to protect confidential information of third parties delivered to
such holder, provided that such holder may deliver or disclose Confidential
Information to (i) its Affiliates and its and their respective directors,
officers, partners, employees, agents, attorneys, and trustees (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes) who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (ii) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such holder, (vii) any nationally recognized rating agency
that requires access to information about such holder’s investment portfolio
(solely to the extent necessary for ratings purposes), or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
holder, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such holder is a party, or (z) if any
Event of Default has occurred and is continuing, to the extent such holder may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
holder’s Notes, this Agreement, or the Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

Section 21.    SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (other than
any entity that has elected to be regulated as a “business development company”
under the Investment Company Act or a Disqualified Person) (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder,


-45-

--------------------------------------------------------------------------------




by written notice to the Company, which notice shall be signed by both such
Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

Section 22.    MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note, but which, for the avoidance of doubt, shall
not include any Disqualified Persons) whether so expressed or not, except that
the Obligors may not assign or otherwise transfer any of their rights or
obligations hereunder or under the Notes or any other Note Documents without the
prior written consent of each holder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

Section 22.2.    Accounting Terms. All accounting determinations required to be
made pursuant hereto shall, unless expressly otherwise provided herein, be made
in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Company shall be
given effect for purposes of measuring compliance with any provision of Section
10 unless the Company and the Required Holders agree to modify such provisions
to reflect such changes in GAAP and, unless such provisions are modified, all
financial statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP; provided that notwithstanding the foregoing or anything to
the contrary herein, all leases of the Company and its restricted subsidiaries
that are treated as operating leases for purposes of GAAP on the Closing Date
shall continue to be accounted for as operating leases regardless of any change
in, or in the application of, GAAP following such date that would otherwise
require such leases to be treated as capital leases. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios


-46-

--------------------------------------------------------------------------------




referred to in Section 10 shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of the Company, any Subsidiary Guarantor, or any Subsidiary
of the Company or any Subsidiary Guarantor at “fair value.” If the incurrence of
any Lien in compliance with this Agreement is subject to a maximum leverage
ratio, then, solely for the purposes of determining such availability or
compliance, the cash proceeds of the Indebtedness secured by such Lien shall not
be included in the calculation, if applicable, of cash or cash equivalents
included in the determination of such leverage ratio; provided that, to the
extent the proceeds of any such Indebtedness are to be used to repay other
Indebtedness, the foregoing shall not limit the ‎Company’s ability to give Pro
Forma Effect to such repayment of Indebtedness and all other appropriate pro
forma adjustments. Notwithstanding anything to the contrary contained herein,
any obligation of a Person under a lease that is not (or would not be) required
to be classified and accounted for as a Capital Lease on a balance sheet of such
Person under GAAP as in effect and implemented on the Closing Date shall not be
treated as a Capital Lease as a result of the adoption of changes in GAAP or
changes in the application of GAAP.

Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4.    Construction, Etc.. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution


-47-

--------------------------------------------------------------------------------




therefor pursuant to Section 13, (b) subject to Section 22.1, any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections and
Schedules shall be construed to refer to Sections of, and Schedules to, this
Agreement, and (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York without giving effect to choice-of-law principles of
the law of such State that would permit the application of the laws of a
jurisdiction other than such State.

Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    The Company irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court, in each case, sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement or the Notes. To the fullest extent permitted
by applicable law, the Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
(b)    The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.7(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
(c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to


-48-

--------------------------------------------------------------------------------




said Section. The Company agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.
(d)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(e)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,
R1 RCM INC.
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President
PROJECT LINKS PARENT, INC.
ROVER16, INC.
INTERMEDIX HOLDINGS, INC.
INTERMEDIX MIDCO, INC.
INTERMEDIX CORPORATION
MEDICAL CONSULTANTS, INC.
INTERMEDIX PHYSICIAN SERVICES, LLC
INTERMEDIX ANALYTICS, LLC
THE DEZONIA GROUP, INC.
ADVANCED DATA PROCESSING, INC.
INTERMEDIX OFFICE BASED, LLC
PRACTICE SUPPORT RESOURCES, LLC
INTERMEDIX STAFFING, INC.
MED MEDIA, INC.
INTERMEDIX ARM, LLC
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President




-49-

--------------------------------------------------------------------------------






This Agreement is hereby accepted and agreed to as of the date hereof.
TI IV ACHI HOLDINGS, LP
By: TI IV ACHI Holdings GP, LLC, its General Partner


By
/s/ Glenn F. Miller    
Name: Glenn F. Miller
Title: Vice President

By
/s/ Jennifer Glassman    
Name: Jennifer Glassman
Title: Controller



ASCENSION HEALTH ALLIANCE D/B/A ASCENSION


By
/s/ Anthony J. Speranzo    
Name: Anthony J. Speranzo
Title: Executive Vice President and Chief

Financial Officer




IHC HEALTH SERVICES, INC.


By
/s/ Albert R. Zimmerli    
Name: Albert R. Zimmerli
Title: Executive Vice President and Chief

Financial Officer




[Signature to Note Purchase Agreement]

--------------------------------------------------------------------------------





SCHEDULE A
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Accredited Investor” means an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the Securities Act.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business, as determined on a consolidated basis for such Acquired
Entity or Business.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Company, or (c) a merger or consolidation or any
other combination with another Person.


“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of February 23, 2018 by and among Target, the Company, Project Links Parent,
Inc., Project Links Merger Sub, Inc. and Thomas H. Lee Equity Fund VI, L.P. (in
its capacity as the SecurityHolder Representative, as therein defined).


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise, but excluding any Person
that would be an “Affiliate” of any of the Sponsors solely because it is an
unrelated portfolio company of any of the Sponsors. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agreement” means this Subordinated Note Purchase Agreement, including all
Schedules attached hereto.
“Anti-Corruption Laws” is defined in Section 5.18(b).




--------------------------------------------------------------------------------




“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required or authorized to close in New York City.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by any commercial bank that is
(A) organized under the laws of the United States, any state thereof or the
District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000; (e) with
respect to any Foreign Subsidiary: (i) obligations of the national government of
the country in which such Foreign Subsidiary maintains its chief executive
office and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, in each case maturing
within one year after the date of investment therein, (ii) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Foreign Subsidiary maintains its chief executive office and principal place of
business; provided such country is a member of the Organization for Economic
Cooperation and Development, and whose short-term commercial paper




--------------------------------------------------------------------------------




rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 270 days from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank; and (f) shares of any United
States money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c),
(d) or (e) above with maturities as set forth in the proviso below, (ii) has net
assets in excess of $500,000,000 and (iii) has obtained from either S&P or
Moody’s the highest rating obtainable for money market funds in the United
States; provided, however, that the maturities of all obligations specified in
any of clauses (a), (b), (c) or (d) above shall not exceed 365 days.
“CFC” means a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Code.
“Change of Control” means the earlier to occur of:
(a)    [reserved.]
(b)    at any time, and for any reason whatsoever, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), excluding
the Sponsors, shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the then issued and outstanding
voting Stock of the Company, and (y) the percentage of the then issued and
outstanding voting Stock of the Company owned, directly or indirectly,
beneficially by Sponsors, provided that the occurrence of the foregoing events
in this clause (b) shall not be deemed a Change of Control if the Sponsors
otherwise have the right, directly or indirectly, to designate (and do so
designate) a majority of the board of directors or other governing body of the
Company at such time.


“Change of Control Offer” is defined in Section 8.5(a).


“Change of Control Payment” is defined in Section 8.5(a).


“Change of Control Payment Date” is defined in Section 8.5(b).


“Closing Date” is defined in Section 3.
“Closing Date Acquisition” means the acquisition by the Company, directly or
indirectly, of all of the Stock and Stock Equivalents of the Target and the
other Target Companies pursuant to the Acquisition Agreement.




--------------------------------------------------------------------------------




“Closing Date Refinancing” shall mean the repayment on the Closing Date of all
Indebtedness of the Target Companies, the release and termination of all liens
securing such debt, and the discharge of all guarantees (other than to the
extent permitted to survive under this Agreement).
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” means R1 RCM Inc., a Delaware corporation.
“Compliance Certificate” is defined in Section 9.2(b).
“Confidential Information” is defined in Section 20.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased (without duplication) by an amount which, in the determination
of Consolidated Net Income for such period, has been deducted or netted from
gross revenues (except with respect to clauses (x) and (xii) below) for, without
duplication:
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses with respect to obligations under any swap
contracts (including any applicable termination payment) entered into for the
purpose of hedging interest rate risk, any bank and financing fees, any costs of
surety bonds in connection with financing activities, commissions, discounts and
other fees and charges owed with respect to letters of credit, bankers’
acceptance or any similar facilities or financing and swap contracts;
(ii)    provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise, withholding
and similar taxes, including any penalties and interest relating to any tax
examinations, plus, without duplication, tax distributions paid by the Company
or any of its Restricted Subsidiaries in accordance with Section 5.6 during such
period in the Ordinary Course of Business to effectuate share repurchases in
connection with the vesting of incentive equity by management and employees to
facilitate the payment of income taxes owed by such person in connection
therewith;
(iii)    the total amount of depreciation and amortization expense, including
amortization of capitalized software expenditures and depreciation of assets
under capitalized leases;




--------------------------------------------------------------------------------




(iv)    (A) Transaction expenses (including fees and expenses related to this
Agreement and the First Lien Facilities and any amendments, supplements and
modifications thereof and discretionary bonuses and other compensation-related
costs incurred in connection with the consummation of the Transactions, to the
extent paid on or before December 31, 2019, and in any event such discretionary
bonuses and other compensation-related costs not to exceed $3,000,000 in the
aggregate) and (B) any one-time costs and expenses incurred in connection with
any investment, disposition, equity issuance or debt issuance to the extent
permitted hereunder, including the amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses (in each case, whether or not
consummated);
(v)    amounts paid pursuant to Section 6 of that certain Put Deferral and
Reimbursement Agreement dated as of September 9, 2016 among Accretive Health
Inc., and the Investor (as therein defined), as in effect on February 23, 2018;
(vi)    the amount of fees, costs and expenses paid to the agent or
representative, lenders and/or purchasers, as applicable, in connection with the
First Lien Facilities and any other Credit Facilities;
(vii)    any costs, charges, accruals, reserves and expenses in connection with
the implementation of any cost savings initiatives, operating expense
reductions, integration, transition, facilities openings, vacant facilities,
consolidations, relocations and closings, permitted acquisitions and
dispositions, business optimization (including relating to systems design,
upgrade and implementation costs and software development costs), customer
disputes, restructuring, severance, curtailments or modifications to pension or
postretirement employee benefit plans and out-of-pocket costs relating to
one-time re-branding efforts; provided that such costs, charges, accruals,
reserves and expenses pursuant to this clause (vii), when added to the aggregate
amount of add backs made pursuant to clause (xii) below, shall not exceed 25% of
Consolidated EBITDA (prior to giving effect to this clause (vii) or clause (xii)
below) for any four (4) fiscal quarter period;
(viii)    the amount of any expense or deduction associated with income of any
Restricted Subsidiaries attributable to non-controlling interests or minority
interest of third parties;
(ix)    any non-cash charges, losses or expenses (including tax reclassification
related to tax contingencies in a prior period and, subject to clause (d) below,
including accruals and reserves in respect of potential or future cash items),
but excluding (x) any non-cash charge representing amortization of a prepaid
cash item that was paid but not expensed in a prior period and (y) losses from
hedging agreements or embedded derivatives;
(x)    cash actually received (or any netting arrangements resulting in reduced
cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-cash gain relating to such cash
receipt or netting arrangement was deducted




--------------------------------------------------------------------------------




in the calculation of Consolidated EBITDA pursuant to clause (c) below for any
previous period and not added back;
(xi)    unusual or non-recurring losses or charges; provided that such unusual
or nonrecurring losses or charges are reasonably identifiable, factually
supportable and certified by the Company’s chief financial officer;
(xii)    the amount of “run rate” cost savings, synergies and operating expense
reductions projected by the Company in good faith to be realized as a result of
any specified transaction, operating improvement, restructuring or cost savings
initiative taken or expected in good faith to be taken within 12 months
following the end of such period (calculated on a pro forma basis as though such
“run rate” cost savings, synergies and operating expense reductions had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that such “run rate”
cost savings, synergies and operating expense reductions are reasonably
identifiable, factually supportable and certified by the Company’s chief
financial officer (it is understood and agreed that “run rate” means the full
recurring benefit for a period that is associated with any action taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements); provided that such benefit is expected to be realized within 12
months of taking such action); provided, further, that such cost savings,
synergies and operating expense reductions pursuant to this clause (xii), when
added to the aggregate amount of add backs made pursuant to clause (vii) above,
shall not exceed 25% of Consolidated EBITDA (prior to giving effect to clause
(vii) above or this clause (xii)) for any four (4) fiscal quarter period
provided, further, that such foregoing 12-month periods in this clause (xii)
shall not apply with respect to add-backs pursuant to this clause (xii) in an
aggregate amount up to $15,000,000 as specified in the Lender Presentation that
was furnished in the Form 8-K filed on April 17, 2018 by the Company with the
SEC;
(xiii)    costs of legal or regulatory proceedings, settlements, fines,
judgments and orders (in excess of insurance recoveries in respect thereof) not
to exceed $3,000,000 in the aggregate during the term of this Agreement;
(xiv)    cash expenses incurred with respect to liability events or casualty
events (in excess of insurance recoveries in respect thereof), not to exceed
$2,000,000 in the aggregate during the term of this Agreement;
(xv)    any realized losses resulting from obligations under any swap contracts
and the application of GAAP;
(xvi)    costs and expenses incurred in connection with relocation of the
Chicago, Illinois tech center to Salt Lake City, Utah (including, without
limitation, legal fees, severance costs, retention, recruiting, relocation and
signing bonuses and expenses incurred in connection therewith),




--------------------------------------------------------------------------------




in each case, to the extent incurred on or prior to the date which is the one
year anniversary of the Closing Date;
(xvii)    losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business); and
(xviii)    third party advisory and consulting fees or other similar fees not to
exceed $2,000,000 in any trailing twelve month period,
(b)     decreased (without duplication) by an amount which, in the determination
of Consolidated Net Income for such period, has been included for: (i) non-cash
income during such period (other than with respect to cash actually received and
the reversal of any accrual or reserve in any prior period), and (ii) any
realized gains resulting from obligations under any swap contracts and the
application of GAAP,
(c)    decreased by all cash payments made during such period on account of
non-cash charges added to Consolidated Net Income pursuant to clause (b)(ix)
above in such period or in a prior period,
(d)     to the extent not already excluded in determining Consolidated Net
Income, decreased by the amount of income consisting of or associated with
losses of any Restricted Subsidiary attributable to non-controlling interests or
minority interests of third parties,
(e)    decreased by non-recurring or unusual gains,
(f)    increased (without duplication and to the extent not already included in
determining Consolidated EBITDA) on a Pro Forma Basis by the Acquired EBITDA of
any Person, property, business or asset acquired by the Company or any of its
Restricted Subsidiaries during such period (but not the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired), to
the extent not subsequently sold, transferred or otherwise disposed of by the
Company or such Restricted Subsidiary during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired EBITDA of such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition); provided that it is understood and agreed
that any add-backs to the calculation of Acquired EBITDA arising from
cost-savings related to the Acquired Entity or Business (including, without
limitation, the add-backs set forth in clauses (vii) and (xii) of the definition
of Consolidated EBITDA) shall be subject to the percentage caps and other
restrictions set forth in clause (a) above; and
(g)    decreased (without duplication and to the extent not already included in
determining Consolidated EBITDA) on a Pro Forma Basis by the Disposed EBITDA of
any Person, property,




--------------------------------------------------------------------------------




business or asset sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Company or any of its Restricted
Subsidiaries during such period (each such Person, property, business or asset
so sold or disposed of, a “Sold Entity or Business”), based on the actual
Disposed EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Notwithstanding the foregoing, for purposes of calculating Consolidated EBITDA,
all implementation fees as set forth in that certain MPSA with Ascension Health
dated as of February 16, 2016, as in effect on February 23, 2018, shall be
included as income in the period in which such are received in cash irrespective
of the treatment of such under GAAP.
For purposes of determining Consolidated EBITDA for any period that includes the
quarterly periods ending June 30, 2017, September 30, 2017 and December 31,
2017, the Consolidated EBITDA for each such quarterly period shall be
$11,100,000, $17,500,000, and $21,600,000, and all periods ending after December
31, 2017 and prior to the Closing Date shall be adjusted in a manner consistent
with such amounts.
“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Funded Debt of the Company and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including, without limitation, Indebtedness under the First Lien Facilities,
any other Credit Facility, and the Notes) together with all Indebtedness of the
type described in clauses (d) and (f) of the definition of “Indebtedness” minus
(b) the lesser of (i) unrestricted cash and Cash Equivalents that would be
included in the consolidated balance sheet of the Company and its Restricted
Subsidiaries as of such date, which unrestricted cash and Cash Equivalents shall
be determined without giving pro forma effect to the proceeds of Indebtedness
incurred on such date and (ii) $25,0000,000; provided that Consolidated Net Debt
shall not include letters of credit, except to the extent of unreimbursed
drawings thereunder.
“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication:
(a)    any net after-tax extraordinary gains, losses or charges;
(b)    the cumulative effect of a change in accounting principle(s) during such
period;
(c)    any net after-tax gains or losses realized upon the disposition of assets
outside the ordinary course of business (including any gain or loss realized
upon the disposition of any equity




--------------------------------------------------------------------------------




interests of any Person) and any net gains or losses on disposed, abandoned and
discontinued operations (other than assets held for sale) (including in
connection with any disposal thereof) and any accretion or accrual of discounted
liabilities;
(d)    the net income (or loss) of any Person that is not a Restricted
Subsidiary and any Unrestricted Subsidiary, except in each case to the extent of
the amount of dividends or other distributions actually paid in cash or cash
equivalents (or converted to cash or cash equivalents) to such Person or one of
its Restricted Subsidiaries by such Person or Unrestricted Subsidiary during
such period;
(e)    non-cash compensation charges, including any such charges arising from
pension obligations, stock options, restricted stock grants or other
equity-incentive programs or deferred compensation programs of such Person or
any direct or indirect parent company thereof, including in connection with the
Transactions;
(f)    (A) any charges or expenses pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
any stock subscription or shareholder agreement or any distributor equity plan
or agreement and (B) any charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of equity interests held by
management of the Obligors, in each case of (A) and (B), to the extent that(in
the case of any cash charges, costs and expenses) such charges, costs or
expenses are funded with cash proceeds contributed to the capital of the
Company, or any other direct or indirect parent of the Company or net cash
proceeds of an issuance of qualified equity interests of the Company, or any
other direct or indirect parent of the Company;
(g)    any net income or loss attributable to the early extinguishment of
indebtedness or any write-off or forgiveness of indebtedness;
(h)    effects of any adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items, any earn-out obligations and any
other non-cash charges in such Person’s consolidated financial statements
pursuant to GAAP resulting from the application of purchase accounting in
relation to the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof;
(i)    accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP;
(j)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments




--------------------------------------------------------------------------------




in debt and equity securities or obligations (including any losses with respect
to obligations of customers, account debtors and suppliers in bankruptcy,
insolvency or similar proceedings) or as a result of a change in law or
regulation, in each case, pursuant to GAAP;
(k)    any net gain or loss resulting from currency translation gains or losses
related to currency re-measurements of Indebtedness (including any net loss or
gain resulting from hedge agreements for currency exchange risk) and any foreign
currency translation gains or losses; and
(l)    any net unrealized gains and losses resulting from obligations under swap
contracts and the application of GAAP.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but without duplication of any of the foregoing exclusions and
adjustments), Consolidated Net Income shall include (A) the amount of proceeds
received from business interruption insurance in respect of expenses, charges or
losses with respect to business interruption and (B) reimbursements of any
expenses and charges to the extent reducing Consolidated Net Income that are
actually received and covered by indemnification or other reimbursement
provisions or, so long as the Company has made a determination that there exists
reasonable expectation that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 365
days of the date of such determination (with a reversal in the applicable future
period for any amount so included to the extent not so reimbursed within such
365 day period), in the case of clause (B) in connection with any investment or
any sale, conveyance, transfer or other disposition of assets permitted
hereunder.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any credit agreement, indenture, instrument or other
undertaking evidencing Indebtedness to which such Person is a party or by which
it or any of its property is bound or to which any of its property is subject.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Facilities” means (i) the First Lien Facilities; (ii) outstanding
Indebtedness of the Company or any of its Restricted Subsidiaries secured
pursuant to Section 10.1(a); and (iii) whether or not the Credit Facilities
referred to in clauses (i) or (ii) remain outstanding, if designated by the
Company to be included in the definition of “Credit Facilities,” one or more (A)
debt facilities or commercial paper facilities, providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow




--------------------------------------------------------------------------------




from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirement of Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the expiration of any cure period, or both,
in each case as set forth in Section 11, would become an Event of Default.
“Default Rate” is defined in Section 1.2(j).
“Designated Jurisdiction” is defined in Section 5.18(c).
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Company and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries), as determined on a consolidated basis
for such Sold Entity or Business.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of equity interests) of
any Property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Disqualified Persons” means (i) those banks, financial institutions or other
persons separately identified in writing by the Company to the Purchasers prior
to February 23, 2018, (ii) competitors (other than bona fide fixed income
investors, banks (or similar financial institutions) or debt funds) of the
Company and its Subsidiaries prior to or after the Closing Date and that is
identified by name in writing to the Purchaser Representative in a written
supplement to the DQ List, and (iii) any Affiliate of Persons described in
clause (i) or (ii) above solely to the extent such Person has the name of the
disqualified institution in its legal name (and is not a bona fide fixed income
investor, bank (or similar financial institution) or debt fund; provided that no
Person




--------------------------------------------------------------------------------




described in clause (ii) or clause (iii) shall be or become a “Disqualified
Person” hereunder until the third (3rd) Business Day following the delivery of
such writing and shall be a “Disqualified Person” hereunder only on a
prospective basis and shall not apply retroactively to disqualify any Person
that has previously acquired a Note; provided further that “Disqualified
Persons” shall exclude any Person that the Company has designated as no longer
being a “Disqualified Person” by written notice delivered to the Purchaser
Representative from time to time.
“Disqualified Stock” means any Stock and Stock Equivalent which, by its terms
(or by the terms of any security or other Stock and Stock Equivalent into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Stock), pursuant to a sinking fund obligation or otherwise (except
as a result of a change of control, initial public offering or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control, initial public offering or asset sale event shall be subject to the
prior repayment in full of the Notes and all other obligations of the Obligors
under the Note Documents that are accrued and payable), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Stock), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Stock and Stock Equivalents that would constitute Disqualified Stock, in each
case, prior to the date that is ninety-one (91) days after the Latest Maturity
Date; provided however, that in no event will any Stock or Stock Equivalents
constituting the 8.00% Series A Convertible Preferred Stock of Accretive Health,
Inc. constitute Disqualified Stock.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.
“DQ List” means the list of Disqualified Persons identified to the Purchaser
Representative in writing by the Company from time to time in accordance with
the definition of “Disqualified Persons.”
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environment” means ambient air, surface water, groundwater, drinking water,
soil, surface and subsurface strata, and natural resources such as wetlands,
flora and fauna.
“Environmental Laws” means any and all Requirements of Law relating to
pollution, the protection of the environment or natural resources or, to the
extent relating to exposure to Hazardous Materials, human health, including all
those relating to the manufacture, generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities and any costs of environmental consultants and
Attorneys’ Costs) of any Obligor or any of its Restricted Subsidiaries resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure of any Person to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other legally binding consensual arrangement to the extent liability is assumed
or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Obligor and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a failure to
satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA with respect to a Pension Plan, whether or not waived, or a failure
to make any required contribution to a Multiemployer Plan; (d) a complete or
partial withdrawal by any Obligor or any ERISA Affiliate from a Multiemployer
Plan, notification of any Obligor or ERISA Affiliate concerning the imposition
of Withdrawal Liability or notification that a Multiemployer Plan is insolvent
or is in reorganization within the meaning of Title IV of ERISA or that is in
endangered or critical status, within the meaning of Section 305 of ERISA; (e)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or




--------------------------------------------------------------------------------




Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Obligor or any ERISA Affiliate;
(h) a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code); or (i) the occurrence of a non-exempt prohibited
transaction with respect to any Plan or Pension Plan maintained or contributed
to by any Obligor (within the meaning of Section 4975 of the Code or Section 406
of ERISA) which could result in liability to any Obligor.
“Excluded Contribution” means the amount of capital contributions to the Company
or Net Cash Proceeds from the sale or issuance of Qualified Stock of the
Company, in each case to the extent actually received in cash by the Company (or
cash received from issuances of debt securities that have been converted into or
exchanged for any such Stock or Stock Equivalents) (other than any amount
designated as a Specified Equity Contribution or included for purposes of
determining the Available Amount, in each case, under and as defined in the
First Lien Facilities) and designated by the Company to the Purchaser
Representative as an Excluded Contribution before or promptly after such capital
contribution is made or such equity interests are sold or issued, less amounts
used for Restricted Payments under Section 10.6(h). For the avoidance of doubt,
proceeds of any Excluded Contribution shall be used only for the purposes set
forth in the immediately preceding sentence and for no other purpose.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Subsidiary” means (a) any Subsidiary that is a (i) CFC or (ii) a
Foreign Holdco (and any Domestic Subsidiary owned by any CFC or Foreign Holdco),
(b) any Immaterial Subsidiary, (c) any captive insurance companies, (d) any
not-for-profit Subsidiaries, (e) any special purpose entities (so long as such
special purpose entity is not created in contemplation of circumventing the
guarantee obligations), (f) any JV Entity, (g) to the extent a Guarantee could
result in material adverse tax consequences (as determined by the Company in its
reasonable discretion in consultation with the holders) and (h) any other
Subsidiary with respect to which, in the reasonable judgment of the Required
Holders and the Company, the cost, burden or other consequences of providing a
Guarantee shall be excessive in view of the benefits to be obtained by the
holders therefrom.
“FDA” means the Food and Drug Administration of the United States and any
comparable agencies in foreign countries, together in each case, with any
successor agencies.
“Federal Health Care Program” has the meaning set forth in 42 U.S.C. §
1320a-7b(f).




--------------------------------------------------------------------------------




“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“First Lien Facilities” means the senior secured first lien credit facilities in
an initial aggregate amount of $295 million (as such amount may be increased due
to the financing of flex original issue discount or reduced due to reduction in
purchase price under the Acquisition Agreement), initially comprised of a $270
million senior secured first lien term loan facility and a $25 million senior
secured first lien revolving credit facility obtained by the Company on or prior
to the Closing Date, in each case as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time.
“Fiscal Quarter” means any of the quarterly accounting periods of the Obligors
ending on December 31, March 31, June 30 and September 30 of each year.
“Fiscal Year” means any of the annual accounting periods of the Obligors ending
on December 31 of each year.
“Foreign Holdco” means any direct or indirect Domestic Subsidiary substantially
all of whose assets consist of capital stock of CFCs and, if applicable, debt of
such CFCs or Foreign Holdcos.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Obligor
or any Restricted Subsidiary with respect to employees outside the United
States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.
“Funded Debt” means all Indebtedness of Company and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including without limitation Indebtedness in respect of the First Lien
Facilities, any other Credit Facility, and the Notes.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as




--------------------------------------------------------------------------------




of the date of determination. Subject to Section 22.2, all references to “GAAP”
shall be to GAAP applied consistently with the principles used in the
preparation of the financial statements described in Section 5.5(a).
“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank), including, without limitation,
quasi-governmental entities established to perform the functions of any such
agency, branch of government or Person, and any agency, branch or other
governmental body (federal or state) charged with the responsibility, or vested
with the authority to administer or enforce, any Health Care Laws.
“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease Property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the Ordinary Course of Business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.




--------------------------------------------------------------------------------




“Guarantee Requirement” means, at any time, the requirement that each
Wholly-Owned Subsidiary that is a Domestic Subsidiary of the Company that
guarantees the First Lien Facilities or any other Credit Facilities shall have
become a Subsidiary Guarantor in accordance with Section 2.2.
“Hazardous Material” means all explosive or radioactive substances or wastes,
and all other hazardous or toxic chemicals, pollutants, contaminants, compounds,
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law due to their dangerous or deleterious properties or
characteristics, including, without limitation, petroleum or petroleum
distillates, friable asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, toxic mold, and infectious wastes.
“Health Care Laws” means all federal and state laws, rules or regulations
relating to the regulation, provision or administration of, or payment for,
healthcare products or services, including, but not limited to (a) the federal
Anti‑Kickback Statute (42 U.S.C. §1320a‑7b(b)), Sections 1320a‑7 and 1320a‑7a of
Title 42 of the United States Code, the Physician Self-Referral Law, commonly
known as the “Stark Law” (42 U.S.C. §§1395nn and 1396b), the civil False Claims
Act (31 U.S.C. §3729 et seq.), the Federal Criminal False Claims Act (18 U.S.C.
§ 287), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the False
Statements Relating to Health Care Matters law (18 U.S.C. § 1035), Health Care
Fraud (18 U.S.C. § 1347), or any regulations promulgated pursuant to such
statutes, or similar state or local statutes or regulations, (b) the Health
Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104‑191) and
the regulations promulgated thereunder and similar state or local statutes or
regulations governing the privacy or security of patient information, (c)
Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder, (d) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder as well as comparable state Medicaid
statutes and regulations, (e) TRICARE (10 U.S.C. Section 1071 et seq.) and the
regulations promulgated thereunder, (f) quality and safety laws, rules or
regulations relating to the regulation, storage, provision or administration of,
or payment, billing, coding, documentation or submission of claims or accounts
receivable for, healthcare products or services, (e.g., Federal Food, Drug &
Cosmetics Act (21 U.S.C. §§ 301 et seq.), the Public Health Service Act, (42
U.S.C. §§ 201 et seq.)) and (g) licensure laws, rules or regulations relating to
the regulation, provision or administration of, or payment for, healthcare
items, services or goods and the ownership or operation of medical equipment,
supplies or accessories, including laws relating the so-called “corporate
practice of medicine”, and fee splitting, each of (a) through (g) as amended
from time to time.
“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for




--------------------------------------------------------------------------------




notification of breach of privacy or security of individually identifiable
information, in each case with respect to the laws described in clauses (a), (b)
and (c) of this definition, as the same may be amended, modified or supplemented
from time to time, any successor statutes thereto, any and all rules or
regulations promulgated from time to time thereunder.
“Historical Financial Statements” means, collectively:
(a)    GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries as of and for the fiscal years ended December 31, 2015, December
31, 2016 and December 31, 2017;
(b)    unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries as of and for (x) the three-month periods ending March 31, 2017,
June 30, 2017 and September 30, 2017 and (y) each fiscal quarter ending
thereafter and at least 45 days prior to the Closing Date (and in each case for
the comparable period of the prior fiscal year), which financials are prepared
in accordance with GAAP (subject to the absence of footnotes and year-end
adjustments);
(c)    GAAP audited consolidated balance sheets and related statements of income
stockholders’ equity and cash flows of Intermedix Corporation and its
consolidated subsidiaries as of and for the fiscal years ended December 31,
2015, December 31, 2016 and December 31, 2017;
(d)    unaudited consolidated balance sheets and related statements of income
and cash flows of Intermedix Corporation and its consolidated subsidiaries as of
and for (x) the three month periods ended March 31, 2017, June 30, 2017 and
September 30, 2017 and (y) each fiscal quarter ending thereafter and at least 45
days prior to the Closing Date (and in each case for the comparable period of
the prior fiscal year), which financials are prepared in accordance with GAAP
(subject to the absence of footnotes and year-end adjustments);
(e)    (i) a pro forma consolidated balance sheet of Intermedix Corporation as
of (x) September 30, 2017 and (y) each fiscal quarter ending thereafter and at
least 45 days prior to the Closing Date, in each case excluding any amounts
related to the systems business transferred to EMS Parent (as defined in the
Acquisition Agreement), (ii) a pro forma consolidated statement of income of
Intermedix Corporation for the years ended December 31, 2016 and December 31,
2017, in each case excluding the results of the systems business transferred to
EMS Parent, and (iii) an interim consolidated income statement of Intermedix
Corporation for (x) the nine-month period ending September 30, 2017 and (y) for
each fiscal quarter ending thereafter and at least 45 days prior to the Closing
Date, in each case excluding the results of the systems business transferred to
EMS Parent; provided that any such pro forma financial statement described in
this clause (e) shall be presented under Intermedix Corporation’s historical
basis of accounting (revenue recognition ASC 605); and




--------------------------------------------------------------------------------




(f)    a pro forma consolidated balance sheet and related pro forma consolidated
statements of income of the Company as of and for (x) the twelve-month period
ending December 31, 2017 and (y) any four quarter period ending thereafter and
at least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements).
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1;
provided, however, that if such Person is a nominee, then for the purposes of
Sections 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Company that has been designated by the Company in writing to the Purchaser
Representative as an “Immaterial Subsidiary” for purposes of this Agreement (and
not redesignated as a Material Subsidiary as provided below); provided that (a)
for purposes of this Agreement, at no time shall (i) the total assets of all
Immaterial Subsidiaries (other than Foreign Subsidiaries) at the last day of the
most recently ended Test Period equal or exceed 5% of the total assets of the
Company and its Subsidiaries at such date or (ii) the gross revenues for such
Test Period of all Immaterial Subsidiaries (other than Foreign Subsidiaries)
equal or exceed 5% of the consolidated gross revenues of the Company and its
Subsidiaries for such period, in each case determined in accordance with GAAP,
(b) the Company shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the total assets or gross revenues of all Subsidiaries so designated
by the Company as “Immaterial Subsidiaries” (and not redesignated as “Material
Subsidiaries”) shall at any time exceed the limits set forth in clause (a)
above, then all such Subsidiaries shall be deemed to be Material Subsidiaries
unless and until the Company shall redesignate one or more Immaterial
Subsidiaries as Material Subsidiaries, in each case in a written notice to the
Purchaser Representative, and, as a result thereof, the total assets and gross
revenues of all Subsidiaries still designated as “Immaterial Subsidiaries” do
not exceed such limits; and provided, further, that the Company may designate
and re-designate a Subsidiary as an Immaterial Subsidiary at any time, subject
to the terms set forth in this definition.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables, accounts payable and accrued operating expenses, in each case,
incurred or entered into in the Ordinary Course of Business); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations




--------------------------------------------------------------------------------




evidenced by notes, bonds (excluding, for the avoidance of doubt, surety bonds,
appeal bonds, and similar instruments), debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property); (f)
all Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product; (h) all obligations of such Person, whether or not contingent, in
respect of Disqualified Stock, valued at, in the case of redeemable preferred
Stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Stock plus accrued and unpaid dividends; (i) all
indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; (j) net
obligations of such Person under any Swap Obligations; and (k) all Guarantee
Obligations described in clause (a) of the definition thereof in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of any net
obligation under any Swap Obligation on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (i) shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
“Indemnified Party” is defined in Section 15.2.


“Initial Subsidiary Guarantors” means Intermedix Holdings Inc., a Delaware
corporation, Intermedix Midco Inc., a Delaware corporation, Intermedix
Corporation, a Delaware corporation, Medical Consultants, Inc., an Oklahoma
corporation, Intermedix Physician Services, LLC, a Delaware limited liability
company, Intermedix Analytics, LLC, a Delaware limited liability company, THE
DEZONIA GROUP, INC., a Delaware corporation, ADVANCED DATA PROCESSING, INC., a
Delaware corporation, Intermedix Office Based, LLC, a Delaware limited liability
company, Practice Support Resources, LLC, a Texas limited liability company,
Intermedix Staffing, Inc., a Delaware corporation, Med Media, Inc., a Delaware
corporation, Intermedix ARM, LLC, a Delaware limited liability company, Project
Links Parent, Inc., a Delaware corporation, and Rover16, Inc., a Delaware
corporation.






--------------------------------------------------------------------------------




“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note that otherwise
qualifies as an Institutional Investor.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Software, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.
“Interest Payment Date” is defined in Section 1.2(h).
“Interest Rate” is defined in Section 1.2(i).
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Stock or Stock Equivalents or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee Obligation
with respect to any Indebtedness of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Company and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the Ordinary Course of Business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the Property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.




--------------------------------------------------------------------------------




“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IP Rights” is defined in Section 5.14.
“JV Entity” means (a) any joint venture and (b) any non-Wholly Owned Subsidiary
of the Company.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Note, as extended in accordance with this Agreement from
time to time.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capital Lease having substantially the same
economic effect as any of the foregoing).
“Limited Condition Transaction” means any Permitted Acquisition by one or more
of the Company or any of the Restricted Subsidiaries of or in any assets,
business or Person permitted by this Agreement to be financed by, but whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.




--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) on the Closing Date, a “Company Material
Adverse Effect” (as defined in the Acquisition Agreement) and (b) after the
Closing Date, any event, change or condition that individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect on (i) the business, assets, financial condition or results of
operations, in each case, of the Company and its Restricted Subsidiaries, taken
as a whole, (ii) the rights and remedies of the Holders under the Note
Documents, or (iii) the ability of the Company and the other Obligors (taken as
a whole) to perform their payment and performance obligations under the Note
Documents.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$12,000,000 in the aggregate.
“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Company that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or any ERISA Affiliate makes
or is obligated to make contributions, or to which any Obligor or any ERISA
Affiliate has any liability (contingent or otherwise).
“Net Cash Proceeds” means, with respect to the sale or issuance of Qualified
Stock of the Company, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such sale or issuance (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) less (ii) the sum of the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Company or such Restricted
Subsidiary in connection with such sale or issuance.
“Non-Obligor” means any Subsidiary of the Company that is not an Obligor.
“Note Documents” means (a) this Agreement, (b) the Notes, (c) the Subsidiary
Guaranty, (d) the Subordination Agreement and (e) each other document or
instrument now or hereafter




--------------------------------------------------------------------------------




executed and delivered by an Obligor in connection with, pursuant to or relating
to this Agreement, in each case, as amended.
“Notes” is defined in Section 1.
“Obligors” means, collectively, the Company and the Subsidiary Guarantors.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Note
Document.
“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (USA Patriot Act).
“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Obligor or any ERISA Affiliate or to which any Obligor or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made




--------------------------------------------------------------------------------




contributions at any time during the immediately preceding six (6) years, or to
which any Obligor or any ERISA Affiliate has any liability (contingent or
otherwise).
“Permitted Acquisition” means the purchase or other Acquisition by the Company
or any Subsidiary Guarantor of Property or businesses of any Person constituting
a business unit, line of business or division of such Person, or Stock or Stock
Equivalents in a Person (including as a result of a merger or consolidation);
provided that (I) no Event of Default exists (or would result therefrom)
immediately before or immediately after giving effect to such Acquisition and
any Indebtedness incurred in connection therewith, in each case subject to
customary “funds certain provisions” (including that such Acquisition may be
consummated notwithstanding the existence of Events of Default to the extent
that no Events of Default shall have occurred and shall be continuing on the
date that a legally binding commitment is entered into with respect to such
acquisition and there is no Event of Default under Section 11(a), 11(f) or 11(g)
immediately before and immediately after giving effect to such Acquisition),
(II) the material lines of business of the Person to be (or the Property which
is to be) so purchased or otherwise acquired shall be in compliance with Section
10.15(b), (III) to the extent required by the Guarantee Requirement and Section
9.10, any such newly created or acquired Subsidiary shall become a Subsidiary
Guarantor, and (IV) solely with respect to Acquisitions of Persons constituting
Excluded Subsidiaries, the aggregate purchase consideration paid by the Obligors
for the Acquisition of such Person (including costs and expenses and assumed
Indebtedness) shall not exceed $30,000,000 in the aggregate (excluding any
portion of such purchase consideration that represents consideration consisting
of Stock or Stock Equivalents or the proceeds of any issuance of Stock or Stock
Equivalents) for all such Acquisitions while the Notes are outstanding.
“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) the other terms and conditions
(including pricing, and optional prepayment or redemption terms) of such
Permitted Refinancing reflect market terms and conditions at the time of
incurrence or issuance, and (c) such indebtedness is not guaranteed by any
guarantors other than the Subsidiary Guarantors.
“Permitted Reorganizations” means re-organizations and other activities related
to tax planning and re-organization, so long as, after giving effect thereto,
(i) the value of the Subsidiary Guaranty, taken as a whole, is not materially
impaired and (ii) such reorganization or activities would not result in a
taxable event for the holders.




--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established or maintained by the
Company, any Subsidiary Guarantor or any Restricted Subsidiary or, with respect
to any such employee benefit plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
“Proceeding” is defined in Section 15.2.


“Products” means any item or any service that is prepared, assembled, packaged,
tested, labeled, distributed, sold or marketed by, managed, performed, or
otherwise used, offered, or handled by or on behalf of the Obligors.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any financial performance test hereunder for an applicable period of measurement
as of any applicable calculation date, in respect of any Specified Transaction,
the making of such calculation after giving effect, on a pro forma basis, to:
(a)    the consummation of such Specified Transaction as of the first day of the
applicable calculation period, as if such Specified Transaction had been
consummated on the first day of such calculation period, giving effect (without
duplication) to any operating expense reductions and cost savings that would be
permitted to be added back to Consolidated EBITDA pursuant to clauses (a)(vii)
and (a)(xii) of the definition thereof, but only to the extent that such
operating expense reductions and cost savings are so certified by the Company;
(b)    the assumption, incurrence or issuance of any Indebtedness by the Company
or any of its Restricted Subsidiaries (including any person which becomes a
Restricted Subsidiary pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such calculation period (with any such Indebtedness
bearing interest during any portion of the applicable measurement period prior
to the relevant acquisition at the weighted average of the interest rates
applicable to such Indebtedness incurred during such period); and
(c)    the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by the Company or any of its Restricted
Subsidiaries (including any person which becomes a Restricted Subsidiary
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such calculation period;




--------------------------------------------------------------------------------




with clauses (a) through (c) calculated in a manner consistent with GAAP;
provided that the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Company in good faith) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Company and its Restricted Subsidiaries and (z) factually
supportable.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Representative” means (i) at any time when there are no more than
four (4) Purchasers (counting each Purchaser and any of its Affiliates that are
also a Purchasers as a single “Purchaser”), all of the Purchasers, and (ii) at
any time when there are five (5) or more Purchasers (counting each Purchaser and
any of its Affiliates that are also Purchasers as a single “Purchaser”), a
representative of the Purchasers that the Required Holders shall appoint.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Qualified Stock” means any Stock or Stock Equivalents that are not Disqualified
Stock.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.
“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Obligor or any Restricted Subsidiary of any Obligor.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an Affiliate of
such holder or such investment advisor.




--------------------------------------------------------------------------------




“Related Indemnified Party” is defined in Section 15.2.
“Release” means any spill, emission, discharge, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Release of Hazardous Material in the indoor or
outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Release of Hazardous Material.
“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder.
“Required Holders” means, at any time, the holders of more than 50% in aggregate
principal amount of the Notes at the time outstanding, subject to Section 17.4;
provided, that such holders shall include (x) at any time when the aggregate
principal amount of Notes held by Persons described in clauses (i) and (ii) of
the definition of “Sponsor” is at least 40% of the aggregate principal amount of
Notes then outstanding, each such Person that is a holder, and (y) at any time
when the aggregate principal amount of Notes held by Ascension Health Alliance
and any of its Affiliates is at least 40% of the aggregate principal amount of
Notes then outstanding, each such Person that is a holder.
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of the applicable Obligor. Any document delivered hereunder that is signed by a
Responsible Officer of an Obligor shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Obligor, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Obligor.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Stock or Stock Equivalent of
any Person or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking




--------------------------------------------------------------------------------




fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Stock or Stock
Equivalent by the issuer or an affiliate thereof, or on account of any return of
capital to the holders of the Stock or Stock Equivalents of such Person, or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
“S&P” means Standard & Poor’s Rating Services.
“Sanctioned Persons” is defined in Section 5.18(c).
“Sanctions” is defined in Section 5.18(a).
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any Property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such Property or other Property that it intends to use for
substantially the same purpose or purposes as the Property being sold,
transferred or disposed.
“SEC” means the Securities and Exchange Commission of the United States of
America, or any governmental Authority succeeding to any of its principal
functions.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the present fair saleable value of the
assets of such Person and its Subsidiaries, on a consolidated basis, is greater
than the total amount that will be required to pay the probable




--------------------------------------------------------------------------------




liabilities (including contingent liabilities) of such Person and its
Subsidiaries as they become absolute and matured, (ii) the sum of the
liabilities (including contingent liabilities) of such Person and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of such Person and its Subsidiaries as they become absolute and
matured, (iii) such Person and its Subsidiaries, on a consolidated basis, have
not incurred debts or other liabilities, including current obligations, beyond
their ability to pay such debts of other liabilities as they become due (whether
at maturity or otherwise) and (iv) the capital of such Person and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
their business. For purposes of this definition, the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all of
the facts and circumstances known to such Person, represents the amount that
would reasonably be expected to become an actual and matured liability.
“Specified Transaction” means any Investment (including any Acquisition),
Disposition, incurrence or repayment of Indebtedness, Restricted Payment, or
designation of a Subsidiary as a Restricted Subsidiary or Unrestricted
Subsidiary that by the terms of this Agreement requires such test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided
that any increase in the revolving credit commitments, for purposes of this
“Specified Transaction” definition, shall be deemed to be fully drawn.
“Sponsor” means collectively: (i) TowerBrook Capital Partners L.P. (“TCP”) and
any of its Affiliates, including any investment fund managed or advised,
directly or indirectly, by TCP or any of its Affiliates (each, a “TowerBrook
Fund”), (ii) any Affiliate of any TowerBrook Fund, but excluding, in any case,
any portfolio company of any such fund, other than TCP-ASC ACHI Series LLLP or
any other entity through which any such fund, directly or indirectly, owns,
beneficially or of record, an equity interest in the Company; and (iii)
Ascension Health Alliance and any of its Affiliates.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordination Agreement” is defined in Section 1.3.




--------------------------------------------------------------------------------




“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guarantor” is defined in Section 2.2.
“Subsidiary Guaranty” is defined in Section 2.2.
“Substitute Purchaser” is defined in Section 21.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Obligation,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Obligations, (a) for any date on or after the
date such Swap Obligations have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Obligations, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Obligations.
“Target” means Intermedix Holdings, Inc.
“Target Companies” means the Target together with those Subsidiaries of Target
acquired pursuant to the Closing Date Acquisition.
“Tax Affiliate” means, (a) the Company and each of its Subsidiaries. (b) each
other Obligor and (c) any Affiliate of the Company with which the Company files
or is eligible to file consolidated, combined or unitary Tax returns.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” means, at any date of determination, the most recently completed
four consecutive Fiscal Quarters of the Company ending on or prior to such date
for which financial




--------------------------------------------------------------------------------




statements have been or are required to be delivered pursuant to Section 9.1(a)
or (b) (or, for any date of determination prior to any such delivery, for the
period of four consecutive Fiscal Quarters of the Company ended March 31, 2018).
“Threshold Amount” means $12,000,000.
“Total Net Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Net Debt as of such date to (b) Consolidated EBITDA of the Company
and its Restricted Subsidiaries for the four Fiscal Quarter period ending on
such date.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
dress, trade names, corporate names, company names, business names, fictitious
business names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Transaction” means, collectively, (a) the Closing Date Acquisition, (b) the
funding on the Closing Date of borrowings under the First Lien Facilities, (c)
the issuance of the Notes on the Closing Date, (d) the Closing Date Refinancing
and (e) the payment of the Transaction Expenses.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Company or any of its Restricted Subsidiaries in connection with the
Transaction, this Agreement, the other Note Documents and the transactions
contemplated hereby.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.
“United States” and “U.S.” each means the United States of America.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“Unrestricted Subsidiary” means, at any time when the First Lien Facilities are
outstanding, Subsidiary of the Company designated by the Company as an
“Unrestricted Subsidiary” pursuant to the First Lien Facilities. No Subsidiary
of the Company shall be an Unrestricted Subsidiary at any time when the First
Lien Facilities are not outstanding.
“Wholly-Owned Subsidiary” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Stock or Stock Equivalents of
which (other than (x) director’s




--------------------------------------------------------------------------------




qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable Requirements of Law) are owned by such Person and/or by
one or more wholly owned Subsidiaries of such Person.
“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.




